           Exhibit 58




Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 1 of 105
                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF
                               NORTH CAROLINA



STUDENTS FOR FAIR ADMISSIONS, INC.,         |     Case 1:14-cv-00954-LCB-JLW
Plaintiff,                                  |
                                            |
v.                                          |
                                            |
UNIVERSITY OF NORTH CAROLINA, et al.,       |
Defendants.                                 |




                  REPLY REPORT OF CAROLINE M. HOXBY, PH.D.
                                   June 8, 2018


     CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER




     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 2 of 105
                                                       Table of Contents
I.        Introduction and Summary of Opinions ............................................................................. 1 
          A.     Race is Not a Dominant Factor in UNC’s Admissions Decisions ...........................1 
          B.         No Workable Race-Blind Alternative Exists for UNC ............................................4 
II.       UNC Admissions Cannot Be Explained by a Formula and Race is Not a Dominant Factor
          in Admissions...................................................................................................................... 7 
          A.     Prof. Arcidiacono’s Claimed Quantifications of the “Marginal Effect of
          Race” and the “Share [of Admissions Decisions] Due to Racial Preferences” Are
          Incorrect ...............................................................................................................................9 
          B.    Prof. Arcidiacono Overstated the Accuracy of his Model in Explaining
          UNC’s Admissions Decisions............................................................................................13 
          C.      Prof. Arcidiacono’s Claim That I Made a “Fundamental Mistake” in
          Interpreting the Pseudo R-squared of the Model in My Opening Report is
          Unfounded and Misleading ................................................................................................17 
          D.    Prof. Arcidiacono’s Claims About “Errors” or Alternative Modeling
          Assumptions That I Should Have Used in Modeling UNC Admissions in My
          Opening Report Have No Effect on My Overall Conclusions ..........................................19 
          E.     Prof. Arcidiacono’s Statements about the Size of Unobservables are
          Driven Entirely by His Assumptions and Not by the Data and They Say Nothing
          about Whether Race is a Dominant Factor in Admissions Decisions ...............................20 
          F.     Prof. Arcidiacono’s Models Continue to Contain the Flaws that I
          Described in My Rebuttal Report Which Make His Models Inappropriate to Use
          in Assessing the Likely Outcomes of Hypothetical Race-Blind alternative
          Admissions Plans ...............................................................................................................22 
III.      Mr. Kahlenberg’s New Simulations and Unsupported Claims about Potential Strategies
          Do Not Provide Evidence of the Existence of a Workable Race-Blind Alternative for
          UNC .................................................................................................................................. 23 
          A.     Many of Mr. Kahlenberg’s Suggestions Do Not Address the Relevant
          Questions and Could Not be Implemented by UNC ..........................................................24 
          B.     Mr. Kahlenberg Has Not Provided Evidence of a Workable Race-Blind
          Alternative That Would Allow UNC to Maintain its Racial Diversity While Also
          Maintaining its Current Academic Standards ....................................................................27 
          C.     The Available Evidence Indicates that None of Mr. Kahlenberg’s Other
          Hypothesized Race-Blind Strategies Would Provide a Workable Race-Blind
          Alternative Admissions Plan .............................................................................................32 
          D.    I Disagree with Mr. Kahlenberg’s Identification of Alleged Errors in My
          Opening Report ..................................................................................................................43 
          E.     Mr. Kahlenberg Incorrectly Applies the Findings from My Research on
          Recruiting ...........................................................................................................................44 
IV.       Conclusion ........................................................................................................................ 47 

                                                 Confidential – Subject to Protective Order                                                        i



        Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 3 of 105
I.        Introduction and Summary of Opinions


1.        I have submitted two expert reports in this matter.1 Fundamentally, these reports address
two separate inquiries: (1) whether race is used as a dominant factor in undergraduate admissions
at The University of North Carolina at Chapel Hill (“UNC”) (which Prof. Peter Arcidiacono’s
opening and rebuttal reports consider) and (2) whether a workable race-blind alternative
admissions plan exists that would allow UNC to maintain its pursuit of diversity while also
maintaining its high academic standards (which Mr. Richard Kahlenberg considers in his
opening and rebuttal reports).2,3

          A.        Race is Not a Dominant Factor in UNC’s Admissions Decisions

2.        With respect to the first inquiry—UNC’s use of race in its undergraduate admissions
decisions—in my opening report, based on my empirical analysis of UNC’s actual admissions
data, I concluded that: 4

               UNC admissions decisions cannot be explained using a formula based on verifiable
               student characteristics.5 As a result, I concluded that UNC’s admissions process is
               not formulaic—a result that is consistent with a holistic admissions process.

               An applicant’s race does not determine UNC admissions decisions formulaically, and
               is not a dominant factor in admissions.

3.        I maintain these opinions even though Prof. Arcidiacono suggests the opposite result.
Specifically, in my rebuttal report, I explained that Prof. Arcidiacono’s claims in his opening
report relating to the role of race in the admissions process are unreliable and misleading because
his models are overfit in the statistical sense,6 do not effectively model UNC’s holistic


1 Expert Report of Caroline M. Hoxby, January 12, 2018 (“Hoxby Opening Report”); Expert Rebuttal Report of Caroline M.

Hoxby, April 6, 2018 (“Hoxby Rebuttal Report”).
2 Expert Report of Peter S. Arcidiacono, January 17, 2018 (“Arcidiacono Opening Report”); Expert Report of Richard D.

Kahlenberg, January 12, 2018 (“Kahlenberg Opening Report”); Expert Rebuttal Report of Peter S. Arcidiacono, April 6, 2018
(“Arcidiacono Rebuttal Report”); Expert Rebuttal Report of Richard D. Kahlenberg, April 6, 2018 (“Kahlenberg Rebuttal
Report”).
3 In this report, I use the terms “race” and “race/ethnicity” interchangeably to mean “race and ethnicity.”
4 Hoxby Opening Report, ¶ 6.
5 A verifiable student characteristic is one that is sufficiently objective that two different application readers would be expected to

read it the same way. GPA is an example. Hoxby Opening Report, ¶ 38.
6 By “overfit,” I mean that his models perform much worse out-of-sample than in-sample. Hoxby Rebuttal Report, ¶ 8.




                                              Confidential – Subject to Protective Order                                             1



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 4 of 105
admissions process, and cannot be used to model admissions for the pool of potential applicants.7
In addition to the problems with his modeling approach that I documented, I noted also that he
chose to focus his “transformation examples” on small sets of applicants who are not
representative of UNC’s applicants or admitted students.8 Also, his analysis uses a
fundamentally flawed method, one symptom of which is that it produces a predicted UNC class
that far exceeds the number of slots that UNC actually has for its entering class.9 Thus, his
analysis did not establish that race is a dominant factor in admissions decisions nor that race is
used formulaically in those decisions.
4.        Prof. Arcidiacono’s analysis and opinions in his rebuttal report repeat all of these same
problems. Furthermore, in his rebuttal report, he has introduced additional misleading and
unreliable calculations. Prof. Arcidiacono claims to show that his model of UNC admissions has
high “accuracy,” but the analysis he provides to support this claim is critically flawed and cannot
be relied upon to answer the relevant questions of whether race is a dominant factor in
admissions or whether UNC admissions can be explained using a formula.
5.        Specifically, when Prof. Arcidiacono claims that his model of UNC admissions is
“accurate,” what he means is that the model does a better job of predicting whether a student is
admitted than a random model (like choosing names from a hat or lottery jar) would.10 This way
of defining “accuracy” is not appropriate, nor informative, for the questions at hand. By defining
“accurate” as “not random,” Prof. Arcidiacono’s analysis does not answer the relevant inquiry of
whether the admissions process is formulaic (and therefore inconsistent with a holistic
consideration of an applicant). If a process is formulaic, it can be 100 percent explained by a
model. If a process is at random, it can be 0 percent explained by a model. Prof. Arcidiacono is,
thus, effectively claiming that any model that explains more than 0 percent is “formulaic.” This
is incorrect: there are many percentages between 0 percent (random) and 100 percent
(formulaic).
6.        UNC does not claim that its admissions decisions are random or close to random.
Indeed, in my opening report, I briefly reviewed UNC’s admissions process, in which numerous
academic, extracurricular, and personal factors are taken into careful consideration when

7 Hoxby Rebuttal Report, ¶ 8.
8 Hoxby Rebuttal Report, ¶ 7.
9 Hoxby Rebuttal Report, ¶¶ 71–72.
10 Arcidiacono Rebuttal Report, pp. 13, 24, 28.




                                            Confidential – Subject to Protective Order                2



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 5 of 105
deciding whether to admit a student.11 My empirical analysis bears out this description of the
admissions process: although there are several factors that are correlated with and may influence
admissions decisions, there is no formula that replicates admissions decisions. Rather the
empirical results are consistent with a holistic process.12
7.        Prof. Arcidiacono also claims that the “marginal effect of race” is large in admissions
decisions.13 That is, he claims that race plays an outsized role in whether an applicant is admitted
or not. However, the calculations that he presents to support this claim are nothing more than
reframed versions of the “transformation examples” that he presented in his opening report. In
these “transformation examples,” he claims to be “transforming” a white applicant into—say—
an African American applicant and calculating a new probability of admission. As I explained in
my rebuttal report, the “transformation examples” are highly misleading and unreliable for three
main reasons. First, they focus on a small subset of students who are unrepresentative of UNC’s
admits. Second, his method computes admissions probabilities that are incorrect. As a result,
the application of his method produces a hypothetical UNC class that is far larger than the
limited number of spots available at UNC. Third, Prof Arcidiacono’s model, which is the basis
for his calculations, is unreliable for several reasons, including overfitting.14 All of these issues
from his opening report remain in his rebuttal report.
8.        Prof. Arcidiacono further claims the “share [of the admissions decision] due to racial
preferences” is large.15 By this, he implies that race plays a more important role than other
factors within an applicant’s profile. But, the calculations that he presents to support this claim
do not support such a conclusion: what he calls “shares” are not “shares” because they add up to
substantially more than 100%. By definition, shares of a whole cannot add up to more than
100%. Moreover, Prof. Arcidiacono’s “share” of the admission decision attributable to race only
seems large because his report does not acknowledge that the total “shares” add to far more than
100%. For instance, a “share” of 30 might seem substantial compared to a “whole” of 100, but
might seem small compared to a “whole” of 400 or 500. Fundamental flaws in Prof.
Arcidiacono’s method are the reason its “shares” add up to far more than 100. Thus, Prof.



11 Hoxby Opening Report, Section II.C.
12 Hoxby Opening Report, ¶¶ 47–52, 57–58.
13 Arcidiacono Rebuttal Report, pp. 29–32.
14 Hoxby Rebuttal Report, ¶ 71–72.
15 Arcidiacono Rebuttal Report, pp. 16, 30, 32.



                                            Confidential – Subject to Protective Order                  3



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 6 of 105
Arcidiacono presents calculations that are not meaningful statistically and do not support his
conclusions.
9.       Finally, as in his opening report, Prof. Arcidiacono continues to make claims about
“unobservable” factors in a UNC admission decision that are not supported by any evidence and
are driven only by Prof. Arcidiacono’s assumptions.16 What Prof. Arcidiacono refers to as
“unobserved factors” are any factors or determinants of admissions decisions that are not
included in his models. In his rebuttal report, he presents a supposed comparison of the “size of
unobservables” to the “size of racial preferences.” But, as I show below, this comparison is
conceptually flawed because (i) even if were correctly done, it would not speak to the question at
hand (whether race and ethnicity play a dominant, formulaic role in admissions); (ii) the “size of
unobservables” is determined by how overfit his model is; and (iii) his calculations depend on
his unsupported assumption that the “unobservables” are uncorrelated with the factors he
included in his model. Prof. Arcidiacono’s results provide no evidence of racial preferences;
they are driven entirely by his assumptions and modeling choices.

         B.        No Workable Race-Blind Alternative Exists for UNC

10.      With respect to the second inquiry—whether a workable race-blind alternative exists—I
concluded based upon my empirical analysis of both UNC admissions data and data relating to
the hypothetical pool of applicants that would likely apply if UNC implemented a change in
admissions policy that:

              If UNC were to use a race-blind admissions policy, it would necessarily reduce
              UNC’s ability to both meet its diversity goals and maintain the level of academic
              preparedness of its admitted students.17 As part of this analysis, I showed that
              socioeconomic status is not a good proxy for (i.e., is not highly correlated with)
              race/ethnicity, especially among high achieving North Carolina high school
              students.18 I also examined class rank percentage plans and geographic-based plans.19




16 Arcidiacono Opening Report, pp. 57–61; Arcidiacono Rebuttal Report pp. 32–34.
17 Hoxby Opening Report, ¶¶ 216, 237, 257.
18 Hoxby Opening Report, Section V.A.
19 Hoxby Opening Report, Sections VI–VII.




                                          Confidential – Subject to Protective Order                  4



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 7 of 105
              The reduction in academic achievement under each hypothetical race-blind plan is
              large enough to materially reduce UNC’s fulfilment of its mission to provide world-
              class educational and research opportunities to North Carolinians.20

11.      Mr. Kahlenberg, in contrast, concluded in his opening report that there are “race-neutral
alternatives available that could provide UNC with the educational benefits of diversity without
the use of racial preferences.”21 In my rebuttal report, I demonstrated that Mr. Kahlenberg’s
assertions about the feasibility of race-blind alternative plans were unfounded.22 In addition, his
analysis (which was implemented by Prof. Arcidiacono) was based on unsupportable
assumptions and the flaws in Prof. Arcidiacono’s models. In particular, the simulations
conducted by Prof. Arcidiacono but included in the Kahlenberg Report (the “KA Simulations”)
did not allow for the possibility that a change in how UNC admits students would change the set
of students who apply.23 Not allowing for this possibility is particularly problematic given the
enormous size of the socioeconomic preferences proposed by Mr. Kahlenberg.
12.      In his rebuttal report, Mr. Kahlenberg supplemented his analysis of race-blind
alternatives by conducting additional simulations based on the plans in my opening report and in
his opening report. In particular, he constructed alternative simulations of race-blind plans based
on socioeconomic status and class rank percentile. I conclude again that Mr. Kahlenberg has not
provided evidence of a workable race-blind alternative that would allow UNC to maintain its
racial diversity while also maintaining its current academic standards.
13.      First, Mr. Kahlenberg presented a plan related to the SES-based plans analyzed in my
opening report but—crucially—he assumed that UNC could “complete the class” (i.e., enroll
students who are not socioeconomically disadvantaged) by enrolling all of the non-
disadvantaged students who have the highest SAT scores and GPAs—regardless of whether or
not they were actually admitted by UNC. That is, Mr. Kahlenberg proposed entirely replacing
UNC’s holistic review with a plan that looks only for students with high test scores and grades.
Arbitrarily requiring UNC to abandon holistic review does not reflect a serious analysis of
whether a workable race-blind alternative exists.



20 Hoxby Opening Report, Section IX.
21 Kahlenberg Opening Report, p. 5.
22 Hoxby Rebuttal Report, Sections IV–V.
23 Hoxby Rebuttal Report, Section IV.B.



                                           Confidential – Subject to Protective Order                 5



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 8 of 105
14.         Even if we hypothetically accept Mr. Kahlenberg’s substitution of test score/grade-based
admission for holistic review, Mr. Kahlenberg’s comparisons are wrong because he does not set
an appropriate baseline. To fairly make this comparison, he would need to compare his “SES
plan” to what UNC’s admitted class would look like in the absence of his plan but with
admissions based purely on test scores and grades. That is, Mr. Kahlenberg misleadingly
claimed to be showing the effect of an SES-based race-blind alternative when what he is really
showing is mainly the effect of test score/grade-based admissions (combined with outsized
weights for socioeconomic status).
15.         Second, Mr. Kahlenberg presented both another SES-based plan (“Simulation 6”) which
is a variant of Simulation 4 in his opening report and a new “Percentage Plan” simulation. Both
of these simulations inherit all of the errors of the original KA Simulations, which are discussed
in my rebuttal report.24
16.         Third, Mr. Kahlenberg claimed to endorse the Census tract/geographic-based-plan
presented in my opening report, but he appears to have misunderstood my findings of the likely
outcomes of that plan. Contrary to Mr. Kahlenberg’s claim, that analysis demonstrated that a
geography-based race-blind alternative would not allow UNC to maintain both racial diversity
and its academic preparedness standards.
17.         Fourth, Mr. Kahlenberg speculated about the likely success of various additional race-
blind strategies without making any attempt to model their potential impacts. In this report, I
consider the potential effects of these proposals. Specifically, I find that increasing community
college transfers and partnering with disadvantaged schools would lead to a substantial reduction
in the academic preparedness of UNC’s admitted class. Similarly, despite Mr. Kahlenberg’s
assertions, I find very limited potential impact of making admissions blind to the alumni status of
a student’s parents. Although Mr. Kahlenberg claims that UNC’s Early Action program gives an
advantage to affluent students, I note that this is not what research and logic suggest. Mr.
Kahlenberg appears to have conflated UNC’s Early Action program with an Early Decision
program. These two types of programs have very different effects. In short, none of the above
strategies—about which Mr. Kahlenberg speculates—would allow UNC to use race-blind
admissions to simultaneously achieve its goals regarding academic preparedness and
racial/ethnic diversity.

24   Hoxby Rebuttal Report, Sections IV–V.

                                             Confidential – Subject to Protective Order                6



       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 9 of 105
18.      In addition, Mr. Kahlenberg’s suggestions regarding increased levels of financial aid are
based on no actual analysis, and they ignore the fact that UNC is already a national leader in
providing affordable high quality education to students in its state.
19.      Finally, Mr. Kahlenberg attempts to mischaracterize my research on the potential for
recruiting-based policies to substitute for race-conscious admissions by misinterpreting an email
that I sent. In this report, I provide context to that email and correct Mr. Kahlenberg’s
misunderstandings of my research.


II.      UNC Admissions Cannot Be Explained by a Formula and Race is Not a Dominant
         Factor in Admissions


20.      In my opening report, I concluded that UNC admissions decisions cannot be explained
using a formula containing verifiable student characteristics and that decisions are consistent
with holistic review of candidates.25 I also found that an applicant’s race does not determine
admissions outcomes in a formulaic way.26 I further found that the role of race in admissions
decisions overall could in no way be characterized as dominant.27 The essence of the approach
taken in Prof. Arcidiacono’s two reports is to focus only on a non-representative subset of
students for whom race appears to play a role (at least, according to his model, which I do not
endorse). He then provided interpretations based on these selected cases to make sweeping,
general claims about the whole admissions process. This statistically unwarranted approach (or
extrapolation) does not lead to reliable conclusions about the role of race within UNC’s
admissions process as a whole.
21.      By contrast, in my opening and rebuttal reports, I analyzed the entire pool of applicants,
admitted students, or matriculating students (sometimes focusing specifically on in-state
students), which allowed me to reliably answer the question of whether race is a dominant factor
in UNC admissions.
22.      In this section, I describe several flaws in Prof. Arcidiacono’s approach and calculations
and I address each of the major claims put forward in Prof. Arcidiacono’s rebuttal report. In
Section II.A, I address his claimed calculation of the “marginal effect of race” and the “share [of

25 Hoxby Opening Report, ¶ 6.
26 Hoxby Opening Report, ¶¶ 47–52, 57–58.
27 Hoxby Opening Report, ¶¶ 53–56.




                                            Confidential – Subject to Protective Order                7



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 10 of 105
admissions decisions] due to racial preferences,” which I show below are extremely misleading
because they are not, in fact, “shares.”28 In Section II.B, I address Prof. Arcidiacono’s claims
that his models of UNC admissions have high “accuracy,” do “an excellent job fitting the data,”29
and imply that “UNC’s in-state admissions are guided by an implicit formula.”30 I disagree with
his assessment, because his chosen measure of “accuracy” is not informative and the “accuracy”
he claims to find is driven almost entirely by academic factors and not racial preferences. In
Sections II.C and II.D, I address “errors” that Prof. Arcidiacono claims I made in modeling UNC
admissions and in interpreting the results of my models.31 I disagree and stand by the analysis
and opinions within my opening report. In Section II.E, I address Prof. Arcidiacono’s claim that
racial preferences have “an outsize impact on admissions decisions” because they are
“substantially more important than unobserved factors.”32 Prof. Arcidiacono’s analysis on this
point does not support his claim and his calculations are based entirely on the particular
assumptions he chose to make, which are not valid statistically.
23.      Even if Prof. Arcidiacono could show that race had a greater impact on admissions
decisions than do unobserved factors, such a showing would not address the question of whether
race plays a dominant role in admissions. It is my understanding that the question is whether
race plays a dominant or large role, not whether race plays no role or a role that is smaller than
any other, arbitrarily small factor. Finally, in Section II.F, I describe how Prof. Arcidiacono’s
models continue to contain the flaws that I described in my rebuttal report. These flaws make his
models unreliable in assessing the likely outcomes of hypothetical race-blind alternative
admissions plans.
24.      At the outset, I note that, in several places in this report, as in my rebuttal report, I
provide results based on Prof. Arcidiacono’s models of UNC’s admissions process. This should
not be misconstrued as my acceptance that his models are accurate or reliable. As discussed in
my rebuttal report, and again in this report, his models are not accurate and they are not reliable.
I present these results merely to show in certain instances that, even if one were to accept Prof.




28 Arcidiacono Rebuttal Report, pp. 16, 30, 32.
29 Arcidiacono Rebuttal Report, pp. 22–28.
30 Arcidiacono Rebuttal Report, p. 23.
31 Arcidiacono Rebuttal Report, pp. 8–11, 17–20.
32 Arcidiacono Rebuttal Report, p. 32.



                                           Confidential – Subject to Protective Order                  8



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 11 of 105
Arcidiacono’s models, which I do not, Prof. Arcidiacono’s conclusions (and Mr. Kahlenberg’s
conclusions that depend upon these models) are not warranted.

         A.        Prof. Arcidiacono’s Claimed Quantifications of the “Marginal Effect of
                   Race” and the “Share [of Admissions Decisions] Due to Racial Preferences”
                   Are Incorrect

25.      In Tables 2.2 and 3.3 of his rebuttal report, Prof. Arcidiacono suggested that an
applicant’s probability of admission under his model of UNC’s admissions decisions can be used
to confirm the existence of “strong racial preferences.”33 Prof. Arcidiacono attempted to conduct
such an analysis by examining the change in average admission probabilities in his admissions
model (and in the model presented in my opening report) with and without the race indicators
“turned on.”34 However, this analysis and these results do not measure the relative importance of
race in admissions decisions.
26.      Prof. Arcidiacono claimed to show “strong racial preferences” by calculating two
quantities for African American and Hispanic applicants: the “marginal effect of race” and the
“share due to racial preferences.” He calculated the “marginal effect of race” for African
American applicants by comparing the average admission probability for African American
applicants to the average admission probability for African American applicants when the
“African American” variable in his model is “turned off.” He then calculated the “share due to
racial preferences” for African American applicants by dividing the “marginal effect of race” by
the average admission probability for African American applicants. For example, Prof.
Arcidiacono claimed that the “share due to racial preferences” for in-state African American
applicants is 41.7%.35 However, this “share” is extremely misleading because it does not
measure the relative importance of race among all factors that determine admissions decisions.
His use of “%” and the word “share” implies that he is apportioning 100% of the admissions
decision across various factors and that 41.7% of the 100% is due to racial preferences. But this
is not the case.
27.      To see how misleading Prof. Arcidiacono’s calculations and conclusions are, one can use
the same method to calculate, for example, the “marginal effect” of SAT scores or the “share due


33 Arcidiacono Rebuttal Report, pp. 16, 30.
34 Arcidiacono Rebuttal Report, pp. 16, 30.
35 Arcidiacono Rebuttal Report, Table 3.3.




                                              Confidential – Subject to Protective Order            9



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 12 of 105
to” SAT score.36 Doing so shows that the “effect” or “share” of SAT scores is essentially 100%,
meaning that under Prof. Arcidiacono’s method, SAT scores entirely determine admissions
decisions. But we know (and Prof. Arcidiacono’s own model suggests) that there are numerous
determinants of admissions decisions other than SAT scores. This example highlights how Prof.
Arcidiacono’s calculations of the “marginal effect of” and “share due to” race are misleading.
Simply put, Prof. Arcidiacono’s “shares” are not, in fact, “shares.”
28.       Exhibit 1 shows the “shares” calculated using Prof. Arcidiacono’s preferred
methodology for several of the factors in the Arcidiacono model. The shares due to these factors
add up to substantially more than 100%, despite the fact that this table includes only nine main
factors, a number far short of the 20 main factors (which correspond to many more coefficients
due to several interaction terms) that are included in Prof. Arcidiacono’s models. Since it is
impossible for shares of a whole to add up to more than 100%, this exhibit demonstrates that the
values Prof. Arcidiacono has calculated are not “shares” at all. This is not a fine point but a
serious symptom of the fact that Prof. Arcidiacono’s method is fundamentally flawed and not
valid for testing the question that he claims it tests—the degree to which race “dominates” UNC
admissions decisions.




36 To “turn off” SAT in the same way that Prof. Arcidiacono “turns off” race, I assign all applicants the minimum value of the

SAT among the applicants used in the estimation of his model. I also set the “missing SAT” indicator to zero for all applicants.

                                            Confidential – Subject to Protective Order                                         10



    Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 13 of 105
                                             Exhibit 137
                      Arcidiacono Measure of “Share Due to” Various Factors,
                                Using Arcidiacono's Preferred Model
                               2011-12 to 2016-17 Admissions Cycles

                                                             African American             Hispanic       All
                                                                 Applicants              Applicants   Applicants
In-State Applicants
  "Share Due to" SAT Preferences                                       99.6%               99.8%        99.9%
  "Share Due to" GPA Preferences                                       32.8%               30.6%        28.1%
  "Share Due to" Percentile Preferences                                30.8%               27.2%        23.6%
  "Share Due to" Program Rating Preferences                            51.3%               50.4%        49.5%
  "Share Due to" Essay Rating Preferences                              22.5%               20.8%        18.7%
  "Share Due to" Personal Quality Rating Preferences                   30.4%               28.1%        24.4%
  "Share Due to" Activities Rating Preferences                         38.5%               36.0%        33.7%
  "Share Due to" Performance Rating Preferences                        84.6%               85.8%        87.3%
  "Share Due to" Race/Ethnicity Preferences                            41.7%               23.8%         5.4%

     Total                                                            432.1%              402.5%       370.5%

Out-of-State Applicants
 "Share Due to" SAT Preferences                                       100.0%              100.0%       100.0%
 "Share Due to" GPA Preferences                                        21.1%               25.8%        29.1%
 "Share Due to" Percentile Preferences                                 46.4%               45.6%        49.9%
 "Share Due to" Program Rating Preferences                             14.9%               25.6%        29.8%
 "Share Due to" Essay Rating Preferences                              100.0%              100.0%       100.0%
 "Share Due to" Personal Quality Rating Preferences                   100.0%              100.0%       100.0%
 "Share Due to" Activities Rating Preferences                          36.5%               42.2%        51.2%
 "Share Due to" Performance Rating Preferences                         33.4%               48.0%        57.4%
 "Share Due to" Race/Ethnicity Preferences                             91.1%               70.2%        21.5%

     Total                                                            543.4%              557.4%       538.9%

29.          In addition to the fundamental problem with Prof. Arcidiacono’s calculations shown in
Exhibit 1, I also note that the numbers he calculates are not representative of most UNC
applicants. To see this, I perform a version of Prof. Arcidiacono’s calculations of the “marginal
effect of race” (although, as shown above, I do not agree with Prof. Arcidiacono’s interpretation
of this quantity) in which I show the “effect” for the applicant with the median “marginal effect.”
This is the applicant for whom half of applicants have a smaller “effect” and half have a larger
“effect” (using Prof. Arcidiacono’s own measure of “effect,” which I do not accept).
30.          Exhibit 2 shows these median “marginal effects” and compares them to the “marginal
effects” that Prof. Arcidiacono showed in his report. This exhibit illustrates the fact that Prof.
Arcidiacono’s large putative “marginal effects of race” are driven by small numbers of students.
That is, even if one were to adopt his measure of “marginal effect,” it still does not show what he
claims it does because it is driven entirely by a small subset of applicants. For example, as


37   See Exhibit 1 for sources and notes.

                                            Confidential – Subject to Protective Order                             11



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 14 of 105
shown in Exhibit 2 Figure 1, while Prof. Arcidiacono estimated an average marginal effect of
race for in-state African American students of 12.7%,38 in fact the median marginal effect
according to his methodology is 1.2%. Similarly, as shown in Exhibit 2 Figure 2, for out-of-state
African American students Prof. Arcidiacono claimed a 15.6% effect,39 but for the median out-
of-state African American student his modeled effect is 0.6%. The results are similar for in-state
and out-of-state Hispanic students. Thus, even using his own measure, the numbers Prof.
Arcidiacono presented are misleading because they are driven by a small number of cases.
                                          Exhibit 2 Figure 140
                         Arcidiacono's Claimed "Marginal Effect" of Race,
                     Compared to Arcidiacono's Median "Marginal Effect" of Race
                           In-State, 2011-12 to 2016-17 Admissions Cycles
 Arcidiacono's
 "Marginal Effect"
 of Race               Arcidiacono's Claimed
                      "Marginal Effect" of Race
 14%                         (Table 3.3)
                               12.7%

 12%                                                                                         Arcidiacono's Claimed
                                                                                            "Marginal Effect" of Race
                                                                                                   (Table 3.3)
 10%                                                                                                 9.7%




     8%



     6%



     4%                                                                                                            Arcidiacono's Median
                                                                                                                     "Marginal Effect"
                                              Arcidiacono's Median
                                                                                                                          of Race
                                                "Marginal Effect"
                                                     of Race                                                                2.0%
     2%
                                                       1.2%


     0%
                                     African American                                                          Hispanic



31.         I also note that Prof. Arcidiacono’s calculations of the “marginal effect of race” and
“share due to racial preferences” are similar to the “transformation” examples that Prof.
Arcidiacono presented in his opening report and I addressed in my rebuttal report.41 I
demonstrated in my rebuttal report that Prof. Arcidiacono’s transformation examples are
unreliable because (i) they focus on a select group of students rather than the whole class;42 and


38 Arcidiacono Rebuttal Report, Table 3.3.
39 Arcidiacono Rebuttal Report, Table 3.3.
40 See Exhibit 2 for sources and notes.
41 Arcidiacono Opening Report, pp. 43–48; Hoxby Rebuttal Report, ¶ 7.
42 Hoxby Rebuttal Report, ¶¶ 53–71.




                                                        Confidential – Subject to Protective Order                                        12



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 15 of 105
(ii) the examples do not account for capacity constraints and—if applied to the whole class—
would greatly overfill UNC’s actual student body.43 The quantification that Prof. Arcidiacono
provided in his rebuttal report in Tables 2.2 and 3.3 remains problematic for the same reasons as
those transformation examples, but also suffers from the conceptual flaws described above. 44

          B.        Prof. Arcidiacono Overstated the Accuracy of his Model in Explaining
                    UNC’s Admissions Decisions

32.       As I explained in my opening report, I was asked to assess from an empirical perspective
UNC’s assertion that it uses race as one factor among many that are evaluated on a holistic
basis.45 To do this, I tested whether UNC admissions decisions can be explained by a formula
based on verifiable characteristics.46 I tested this by analyzing the pseudo R-squared of several
models of UNC admissions decisions that included all verifiable characteristics in the Connect
Carolina data (UNC admissions data).47 I found that all of the models I estimated did not
perfectly explain UNC admissions decisions.48
33.       Thus, in my opinion, the data show that UNC does not use race in a formulaic way.49
Nothing in Prof. Arcidiacono’s rebuttal analysis suggested anything to the contrary. That is,
even if one accepts his modeling (which I do not), they do not show that UNC admissions are
“formulaic” or that UNC considers race in a “formulaic manner.”
34.       Prof. Arcidiacono claimed to arrive at a contrary conclusion on the basis that his model is
highly “accurate” and concluded that “UNC’s in-state admissions are guided by an implicit
formula.”50 His claim is based on a comparison of the percentages of admitted students and
rejected students that are correctly predicted by his model to the percentages of admitted and
rejected students that would be correctly predicted by randomly drawing students via a process
like a lottery. But there is no basis for his choice to measure accuracy by comparing the results

43 Hoxby Rebuttal Report, ¶¶ 71–73.
44 Hoxby Rebuttal Report, ¶ 47. I also reiterate the critiques of the Arcidiacono model I provided in my rebuttal report: Prof.
Arcidiacono has not shown that the “racial preferences” he claims to be measuring reflect actual differences in how applicants are
treated by UNC admissions staff.
45 Hoxby Opening Report, ¶ 5.
46 Hoxby Opening Report, ¶¶ 37–38, 47–52, 57–58.
47 Hoxby Opening Report, ¶¶ 44–45, 52, 58.
48 Hoxby Opening Report, Exhibit 1. Prof. Arcidiacono claimed that I made a "significant error in confusing" R-squared and

pseudo R-squared. Arcidiacono Rebuttal Report, pp. 9–10. As I discuss in Section II.C, Prof. Arcidiacono is wrong.
49 In my opening report, where I considered the race as a multiplicative factor model specifications, for example, the aim was not

to argue that I was writing down the model that I thought best fit UNC’s admissions. The aim rather was to examine whether it
could possibly be the case that UNC considers race in a formulaic manner. I found that it could not.
50 Arcidiacono Rebuttal Report, p. 23.




                                            Confidential – Subject to Protective Order                                         13



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 16 of 105
of his model to a lottery or “random assignment.”51 Prof. Arcidiacono does not and, indeed,
cannot suggest that UNC admits applicants at random. The question is whether UNC admits
students in a way that can be captured by a formula. By comparing his model to random
admissions, he seems to imply that admissions need be either formulaic (via his model or
something close to it) or random. But these are not the only two possibilities—rather, UNC
could be admitting students via a holistic review (consistent with the findings in my opening
report), a possibility that Prof. Arcidiacono does not acknowledge. In this way, his method is
analogous to showing that a color is not blue and then claiming that it must, therefore, be red
when—in fact—it could be one of many other colors on the spectrum.
35.       If the process were such that UNC admitted students according to a formula, Prof.
Arcidiacono’s model would be able to predict admissions decisions perfectly because, as he has
acknowledged, he had access to very detailed data.52 That is, the R-squared or pseudo R-squared,
would be 1. In statistics, as in everyday life, we say that a prediction is accurate if it gets the
answer right a very high percentage of the time, if not all of the time. We do not say that a
prediction is accurate if it does not get the answer wrong as often as a random process would get
it wrong. While there are a variety of measures of statistical accuracy, they are all based on
whether a model gets the answer right.53 Prof. Arcidiacono appears to use a definition of
“accuracy”—namely, comparing to random assignment—that is not used in statistical
applications where the question is whether a decision is formulaic. This is not an accepted
measure in the relevant literature—i.e., studies that attempt to assess whether a decision is
formulaic. Prof. Arcidiacono has not demonstrated that his measure of “accuracy” is preferable
to R-squared or pseudo R-squared, which are used throughout the relevant literature. I
previously showed that these, more standard, measures indicate that UNC’s admissions are not


51 Arcidiacono Rebuttal Report, pp. 24, 28.
52 Arcidiacono Rebuttal Report, p. 23.
53 In a linear, ordinary least squares model, R-squared is the proportion of the total variability explained by the model. However,

as explained in my opening report (Hoxby Opening Report, fn. 58), an admissions decision is a binary choice (admit/reject) that
requires a nonlinear statistical model such as probit or logit. (This point is not disputed by Prof. Arcidiacono, who uses logit
models.) In a probit or logit model, the estimates are obtained through an iterative maximum likelihood process. To evaluate the
goodness-of-fit of such models, several pseudo R-squared measures have been developed that, like R-squared, are on a scale that
ranges from 0 to 1 where 1 would indicate that the model explains 100 percent of the variation in the binary outcome
(admit/reject). More generally, a higher value of a pseudo R-squared indicates that the model has a better fit or, put another way,
predicts more accurately. I employ McFadden’s pseudo R-squared which is the default calculation in Stata (the statistical
software that I, like many economists, use) because it is the most used or standard calculation. McFadden’s pseudo R-squared
uses the same formula as R-squared except that the log likelihood of the intercept-only model is treated as a total sum of squares
and the log likelihood of the full model is treated as the sum of squared errors. Thus, it is correct to interpret the pseudo R-
squared as indicating the extent to which the model fits or explains the data (the admissions decision, in this case).


                                             Confidential – Subject to Protective Order                                          14



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 17 of 105
formulaic.54 These measures are designed to show the extent to which an outcome (the
admissions decision, in this case) is explained by a formula contained in the model under review
and address the relevant questions.
36.       In addition, I do not agree that Prof. Arcidiacono’s models accurately capture UNC’s
admissions process or admissions decisions. As I discussed in my rebuttal report, his models are
very overfit and their ability to predict admissions correctly is not nearly as high as he claims
that it is (even if one accepts Prof. Arcidiacono’s model, which I do not). By overfit, I mean that
his model’s predictions are substantially more erroneous out of sample than in sample.
Overfitting is not a minor error but, rather, a fundamental error in any model that claims to be
able to make predictions. I refer to the discussion in my rebuttal report of the overfitting
problems in the Arcidiacono models, which remain present in the Arcidiacono rebuttal report
models.55
37.       Prof. Arcidiacono’s models and analysis have other limitations too—all of which have
the effect of overstating his ability to capture UNC’s admissions in a formula (which,
nonetheless, he fails to do). For example, as in his opening report, he restricted the applicants he
uses to fit his model, excluding 9,394 applicants whom UNC identified during its holistic review
process as part of a “special recruiting category.”56 Once again, this exclusion of actual
applicants made his model appear to predict more correctly than it actually does.57
38.       Prof. Arcidiacono also suggested that my modeling of UNC’s holistic admissions process
ought to have included the role of “subjective factors” such as UNC’s summary ratings.58 He
stated, for example, that: “UNC’s program rating…is more objective and formulaic than a grade
in a high school English class … and similarly more objective and formulaic than the score given
on the writing portion of the SAT or ACT (both of which Professor Hoxby deems appropriate for
inclusion in her analysis).”59 While he is incorrect to state that the UNC admissions ratings are
more objective than high school English class grades60 or the writing scores on standardized



54 Hoxby Opening Report, ¶¶ 52, 58.
55 Hoxby Rebuttal Report, ¶¶ 92–96.
56 Arcidiacono Rebuttal Report, p. 17, 24, 28; Arcidiacono Opening Report, pp. 65–67; Hoxby Rebuttal Report, ¶ 112.
57 Hoxby Rebuttal Report, ¶ 112.
58 Arcidiacono Rebuttal Report, p. 4.
59 Arcidiacono Rebuttal Report, p. 6.
60 A grade in a single class is the result of observation of that student over a long period of time on numerous assignments, based

on comparison to many other students in the class.


                                             Confidential – Subject to Protective Order                                          15



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 18 of 105
tests,61 he also failed to recognize that I never included high school English class grades
anywhere in my report (other than through inclusion in overall GPA), and I only included SAT
writing in a single specification in my opening report.62 In any event, including or excluding
these measures does not affect my conclusion that UNC admissions are not explained by a
formula.
39.      Prof. Arcidiacono himself recognized that it is not “literally true” that UNC admissions
operations make decisions according to formulaic procedures, but claimed that the “formulaic
elements” he modeled “dominate the actual outcomes.”63 But he has no basis to claim that race is
a “formulaic element.” He has simply assumed that it is. Suppose for example, that UNC
considers the fact that someone plays the oboe as part of its process of holistic review. If Prof.
Arcidiacono were to put that characteristic (“being a good oboe player”) into his model, he might
find a large increase in admissions probabilities for good oboe players. But would that mean that
“being a good oboe player” is a “formulaic element” in UNC admissions and that oboe players
get a formulaic increase in admissions probabilities? No – it just means that being a good oboe
player is one factor that is considered as part of holistic admissions and it just so happened that
the few good oboe players were admitted as part of a holistic review. When, in some of his
models, Prof. Arcidiacono includes every Census tract in a specification and finds that living in
certain census tracts increases the admissions probabilities of associated students does that mean
that “living in Census tract X” is a “formulaic element” in UNC admissions? Again, no. It just
means that more students from that Census tract (relative to other Census tracts) happened to be
admitted at UNC in the admissions cycle he is looking at (all else equal). That UNC is
considering that variable he chooses to model formulaically is pure assertion or assumption on
Prof. Arcidiacono’s part.
40.      Contrary to Prof. Arcidiacono’s assessment, just because one can attach various
estimated coefficients to a set of variables (e.g., “being a good oboe player,” “living in Census
tract X”) does not mean one has actually captured UNC’s admissions process. In fact, the
61 The writing scores on standardized tests are based on extensive psychometric analysis, trials, and pre-testing on thousands of

students. Ewing, Maureen et al., “SAT® Suite of Assessments Technical Manual Characteristics of the SAT,” College Board,
(2017): 24, 60–62, 75–106.
62 Hoxby Opening Report, Exhibit 1 Tables 1 and 2.
63 Arcidiacono Rebuttal Report, p. 24. “[T]he various characteristics of applicants can be assigned numerical scores and added

up; those who are above some threshold are admitted, and the rest are rejected. Of course, this is not literally true: UNC
admissions officers undoubtedly look at information that was not part of my analysis (e.g., letters of recommendation) and debate
among themselves the merits of particular borderline candidates. But the formulaic elements I have modeled dominate the actual
outcomes…”


                                            Confidential – Subject to Protective Order                                        16



   Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 19 of 105
relatively low values of the standard measures of fit when Prof. Arcidiacono’s model is applied
out of sample show that he has not captured the admissions process.64
41.          Prof. Arcidiacono claimed that his model predicts admissions decisions very accurately
but this is not in fact true.65 Recall that accurate means predicting correctly. It does not mean
failing to predict as wrongly as random assignment. To the extent that his model does predict
correctly, it does so largely because of academic factors and not race. In Exhibit 3 I show that
the “accuracy” of Arcidiacono’s model (which I do not accept) on his own terms, with and
without race. Using Arcidiacono’s preferred measure, the “accuracy” for in-state admits
increases by 1.1% when including race. Overall “accuracy” increases by 1.0%. Even if one uses
Arcidiacono’s own model and his own definition of “accuracy,” calculations based on them do
not support his conclusion that race is a dominant factor in UNC’s admissions decisions.
                                          Exhibit 366
              Accuracy of Arcidiacono Model with and without Racial Preferences
                            2011-12 to 2016-17 Admissions Cycles
                                                                                              "Accuracy"   "Accuracy"      Overall
                                                                                              for Admits   for Rejects   "Accuracy"
In-State Applicants
  Arcidiacono's Preferred Model with "Racial Preferences" [2]                                   91.8%        92.5%         92.1%
  Arcidiacono's Preferred Model without "Racial Preferences" [3]                                90.7%        91.5%         91.1%
     Difference in "Accuracy" (with "Racial Preferences" – without "Racial Preferences")        1.1%          1.0%          1.0%

Out-of-State Applicants
 Arcidiacono's Preferred Model with "Racial Preferences" [4]                                    75.4%        96.1%         93.3%
 Arcidiacono's Preferred Model without "Racial Preferences" [3]                                 68.3%        95.0%         91.4%
     Difference in "Accuracy" (with "Racial Preferences" – without "Racial Preferences")        7.1%          1.1%          1.9%


             C.        Prof. Arcidiacono’s Claim That I Made a “Fundamental Mistake” in
                       Interpreting the Pseudo R-squared of the Model in My Opening Report is
                       Unfounded and Misleading

42.          In my opening report, I reported measures of fit that indicate that UNC’s admissions
decisions are not formulaic and that race is not dominant in admissions.67 I continue to opine that
the levels of pseudo R-squared of the models in my opening report demonstrate that UNC’s
admissions decisions are not formulaic.
43.          Technically, the measures I reported in my opening report were “pseudo R-squared”
statistics, though in some places, I referred to these colloquially as “R-squared.” Prof.

64 Hoxby Rebuttal Report, ¶¶ 102–105.
65 Arcidiacono Rebuttal Report, pp. 22–23.
66 See Exhibit 3 for sources and notes.
67 Hoxby Opening Report, ¶¶ 47–58.



                                                 Confidential – Subject to Protective Order                                        17



       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 20 of 105
Arcidiacono seizes on one paragraph in my opening report, which was meant to be an intuitive
explanation of model fit, and interprets it as if I were claiming to report R-squared rather than
pseudo R-squared. In fact, my opening report specifically includes the qualifier “roughly
speaking” to indicate that this discussion was not a technical description and the fact that my
results showed “pseudo” R-squared values was a clear implication of the non-linear models I
described in my opening report.68 See footnote 53 for a more detailed description of R-squared
and pseudo R-squared.
44.       On a more substantive basis, Prof. Arcidiacono provided no justification for his claim
that the levels of pseudo R-squared of the models presented in my opening report are high
enough to conclude that UNC admissions are formulaic. Prof. Arcidiacono cited McFadden
(1979) on this point. But this citation applies to an entirely different context (a completely
different application of non-linear modeling) and says nothing about what an “excellent fit”
would be in the context of evaluating whether a process is formulaic.69 By definition, a process
is formulaic if it is based on a formula and the definition of formula is “A mathematical
relationship or rule expressed in symbols.”70 If UNC admissions decisions were in fact
formulaic, there would be some statistical model that would have pseudo R-Squared of 1 or
100%. Prof. Arcidiacono pointed to no such results.
45.       As I noted in my opening report, and which Prof. Arcidiacono has not contradicted, an
accepted method of assigning importance to the explanatory power of certain factors is to
decompose a standard measure of goodness of fit, such as R-squared or pseudo R-squared,
thereby quantifying how much a factor (or set of factors) accounts for fit (or accuracy).71 I show
decompositions like this in my opening and rebuttal reports.72 In fact, I showed in my opening
report that the proportion of admissions models’ (pseudo) R-Squared due to test scores was an
order of magnitude larger than the proportion due to race/ethnicity: test scores accounted for 23–
33% of pseudo R-squared while race/ethnicity accounted for only 2.8–3.5%.73 If the standard

68 Hoxby Opening Report, ¶ 44, fn. 58.
69 Arcidiacono Rebuttal Report, p. 10 (quoting McFadden, Daniel, “Quantitative Methods for Analyzing Travel Behavior: Some
Recent Developments,” in Behavioral Travel Modeling, edited by David A. Hensher and Peter R. Stopher, Croom Helm Ltd.,
1979): “Those unfamiliar with the ρ2 index should be forewarned that its values tend to be considerably lower than those of the
R2 index and should not be judged by the standards for a ‘good fit’ in ordinary regression analysis. For example, values of 0.2 to
0.4 for ρ2 represent an excellent fit.”
70 “Formula,” Oxford English Dictionaries, https://en.oxforddictionaries.com/definition/formula, accessed June 6, 2018.
71 Hoxby Opening Report, ¶ 46.
72 Hoxby Opening Report, Exhibit 1 Table 1, Exhibit 1 Table 2. Hoxby Rebuttal Report, Exhibit 1.
73 Hoxby Opening Report, Exhibit 1 Table 1.




                                             Confidential – Subject to Protective Order                                          18



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 21 of 105
procedure (Shapley decomposition) is applied to the Arcidiacono model, as I noted in my
rebuttal report, one gets similar results.74 Thus, no matter whether my or Prof. Arcidiacono’s
model is used, standard empirical analysis that Prof. Arcidiacono does not challenge shows that
race plays a very small role in determining outcomes in UNC’s overall admissions decisions.
46.      It is worth noting that the standard procedure (Shapley decomposition) calculates
proportions or shares that add up to 100% across all factors in the model, unlike Prof.
Arcidiacono’s supposed “shares,” which I discussed earlier. This is because the standard
procedure has a proper statistical basis whereas Prof. Arcidiacono’s method does not.

         D.        Prof. Arcidiacono’s Claims About “Errors” or Alternative Modeling
                   Assumptions That I Should Have Used in Modeling UNC Admissions in My
                   Opening Report Have No Effect on My Overall Conclusions

47.      Prof. Arcidiacono claimed that the admissions models presented in my opening report
“miss key components of the analysis that tend to understate the effect of racial preferences.”75
Prof. Arcidiacono argued for the following alternate modeling choices: (1) that the in-state and
out-of-state admissions processes should be modeled separately; (2) that models of UNC’s
admissions should include the subjective ratings variables; (3) that models of UNC’s admissions
should ignore foreign students and students from categories with a high likelihood of admission;
(4) that an indicator of first-generation college status should be included; (5) and that the model
should be estimated over an additional two more years of data that I did not include in my
analysis in my opening report (Hoxby Opening Report, Exhibit 1).76 Even though I do not agree
that these changes are necessarily appropriate or correct, if I make them, they do not alter any of
my conclusions.
48.      Indeed, even after making these changes, as is reflected in Exhibit 4, the share of
admission decision due to race/ethnicity (even in the most expansive “race as multiplicative
factor” model77) is never higher than 8.9% when one does not include ratings variables and never


74 Hoxby Rebuttal Report, ¶ 18.
75 Arcidiacono Rebuttal Report, p. 16.
76 Arcidiacono Rebuttal Report, pp. 16–20. He also suggests that one should exclude incomplete or withdrawn applications, that

my coding of the early action variable was incorrect, and that one should exclude the parents’ education variable (for which the
coding was inconsistent over time).
77 In these multiplicative-factor regressions, every variable is allowed to count differently for applicants who are URMs. For

instance, a student’s SAT combined score may count differently for URMs versus others. Moreover, the multiplicative factor
that allows each of these variables (the SAT score, etc.) to exercise a different influence for URMs versus others is allowed to
change from variable to variable. See Hoxby Opening Report, ¶ 57.


                                            Confidential – Subject to Protective Order                                        19



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 22 of 105
exceeds 11.2% when one includes ratings variables. Consequently, the ensuing opinion
presented in my opening report remains valid: race and ethnicity are not dominant factors in
UNC’s admissions decision.78

          E.        Prof. Arcidiacono’s Statements about the Size of Unobservables are Driven
                    Entirely by His Assumptions and Not by the Data and They Say Nothing
                    about Whether Race is a Dominant Factor in Admissions Decisions

49.       Prof. Arcidiacono claimed that he is able to “show that racial preferences are
substantially more important than unobserved factors and thus has an outsize impact on
admissions decisions.”79 This statement is misleading for a number of reasons.
50.       First, “unobserved factors” are not some set of student characteristics. The phrase
“unobserved factors” is just a name for what one’s model does not explain. Put another way,
“unobserved factors” are just what is left over once one has taken account of the factors one
chooses to include in one’s model.
51.       Prof. Arcidiacono’s conclusion that racial preferences have “an outsize impact on
admissions decisions” does not logically follow from his premise. His conclusion is a claim
about the role of race in admissions decisions. In other words, it is a claim about the share of the
admissions decision that is explained by race. Yet the first part of Prof. Arcidiacono’s sentence
is about racial preferences being “more important than unobserved factors.” Such evidence
(even if it were based on a valid model) is irrelevant to the question of how much of the
admissions decision is explained by race.
52.       Second, as I discussed in my rebuttal report, Prof. Arcidiacono’s model is very overfit
because it includes a large number of dummy and interaction variables, which do not capture the
UNC admissions process.80 The mechanical effect of including these dummy variables is that
one’s model appears to explain the admissions decision when it really does not. Evidence of this
serious overfitting is that Prof. Arcidiacono’s model fits the data well in-sample but predicts
badly out-of-sample.81 Overfitting is a fundamental error for any model being used for
prediction. It is not a minor error or fine point.

78 Hoxby Opening Report, ¶ 56.
79 Arcidiacono Rebuttal Report, p. 32.
80 Hoxby Rebuttal Report, Section IV.D. These dummy and interaction variables include race interacted with: missing GPA,

missing percentile, irregular rank type, gender and first generation college status. They also include indicators for High School ID
and indicators for Census Tract (wrongly identified, as explained in my rebuttal report). See Hoxby Rebuttal Report, fn. 83, ¶¶
100–101.
81 Hoxby Rebuttal Report, ¶¶ 102–105.



                                             Confidential – Subject to Protective Order                                          20



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 23 of 105
53.         By using overfit models contrary to statistical standards, Prof. Arcidiacono can make the
unobserved factors as arbitrarily small as he wants. Thus, not only is Prof. Arcidiacono’s
comparison of race to unobserved factors dependent upon an illogical assumption, it is not a
meaningful comparison since Prof. Arcidiacono can essentially set the bar wherever he likes.
Thus, Prof. Arcidiacono’s “test” is not valid or reliable.
54.         Furthermore, Prof. Arcidiacono’s claimed quantification about “unobserved factors” is
based entirely on his assumption that the “unobservables” are uncorrelated (i.e., have a
correlation of zero) with the characteristics of students that are included in the model. Prof.
Arcidiacono provided no basis for this very strong assumption. As a logical matter, Prof.
Arcidiacono’s claim must be unfounded because if he could observe the “unobservables” (as a
basis for making the assumption), then they would not be unobservable.
55.         Moreover, as I discussed in my rebuttal report, the nature of selective admissions makes
it likely that the unobservable characteristics are negatively correlated with the observable ones.82
This is because, if the unobservable characteristics are relevant for admissions decisions, one
would expect admitted students at UNC to be “selected” in part on unobservable characteristics.
That is, students with relatively low levels of observable characteristics, such as test scores and
grades, would be more likely to apply to, and be admitted by, UNC when they have relatively
high levels of unobservables (e.g., they are especially good leaders or have overcome particularly
difficult circumstances). The fact that selective admissions leads to a negative correlation
between observables and unobservables is commonly accepted among economists who study
college admissions and also commonly accepted for numerous similar applications (such as
being selected from a pool of job applicants).
56.         Summing up, Prof. Arcidiacono’s comparison is not a valid test because it does not make
logical sense, employs overfit models, and is dependent upon his specific modeling choices.
Further, even if it were a valid test, this type of comparison sheds no light on the relative
importance of race/ethnicity in admission decisions.




82   Hoxby Rebuttal Report, ¶ 80.

                                      Confidential – Subject to Protective Order                       21



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 24 of 105
         F.        Prof. Arcidiacono’s Models Continue to Contain the Flaws that I Described
                   in My Rebuttal Report Which Make His Models Inappropriate to Use in
                   Assessing the Likely Outcomes of Hypothetical Race-Blind alternative
                   Admissions Plans

57.      As described in my rebuttal report, Prof. Arcidiacono’s admissions models are not an
appropriate basis for analysis of alternative admissions plans, as they rely on improper
assumptions and contain errors.83 Those errors remain present in his rebuttal report analysis.
Prof. Arcidiacono continued to estimate his models using only UNC’s actual applicants, despite
evidence that changes in universities’ admissions plans result in significant changes in their
applicant pools.84 Because his models rely on factors, such as UNC’s ratings variables, which are
only available for past applicants, it is incorrect to use his models to predict admissions for future
applicants.85 Moreover, as explained in my prior reports, including these variables is
inappropriate and leads to biased predictions because (1) they are not verifiable and (2) they are
not independent from race (in the language of economics, they are “endogenous”).86
58.      Moreover, Prof. Arcidiacono continued to exclude from his analysis any student
identified in UNC’s holistic admissions process as belonging to a “special recruiting category,”
such as having certain special talents or eligibility for certain scholarships.87 This is an
inappropriate modeling choice because UNC considers these students’ applications as part of its
holistic review of all applicants.88
59.      Prof. Arcidiacono’s models remain overfit, and therefore may appear to fit the sample
data but do not produce reliable future predictions (which are essential in modeling future
admissions plans). As in his opening report, Prof. Arcidiacono continued to use many race-
specific variables in constructing his models. He allowed factors such as having an irregular
rank type or a missing GPA to have different impacts for students of any given race. 89 This has
the effect of singling out the admissions outcomes of the very few students that meet the
combination of a given set of characteristics, rather than providing an appropriate estimator of
the true impact (if any) of having that set of specific factors. Future predictions would reflect the

83 Hoxby Rebuttal Report, Section IV.
84 Hoxby Rebuttal Report, ¶¶ 83–87.
85 Hoxby Rebuttal Report, ¶¶ 88–91.
86 Hoxby Rebuttal Report, ¶¶ 107–111.
87 Arcidiacono Rebuttal Report, p. 17.
88 Hoxby Rebuttal Report, ¶¶ 112–114.
89 Arcidiacono Rebuttal Report, Table A.4.1.R, Table A.4.2.R.




                                           Confidential – Subject to Protective Order               22



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 25 of 105
admissions outcomes of the few students from within this particular sample who had that set of
factors, but these predictions would be unreliable because future applicants may be different.90
60.       Likewise, throughout his rebuttal report, Prof. Arcidiacono continued to “turn off” race
variables or report admissions probabilities “without racial preferences,”91 when in fact allowing
race variables to remain in the model. He does this including variables that are broken out by
applicants’ races. As a result, when Prof. Arcidiacono (or Mr. Kahlenberg) claimed to have
“turned off” race variables or make admissions predictions “without racial preferences,” he was
actually relying on models that still “turn on” variables that incorporate the race/ethnicity of
students. Thus, the admissions predictions he calculates do not, in fact, have race “turned off.”92


III.      Mr. Kahlenberg’s New Simulations and Unsupported Claims about Potential
          Strategies Do Not Provide Evidence of the Existence of a Workable Race-Blind
          Alternative for UNC


61.       In my opening report, I tested several simulations of race-blind admissions plans that
were based on Mr. Kahlenberg’s published writings mentioned in the Complaint. In my rebuttal
report, I analyzed the five simulations suggested by Mr. Kahlenberg in his opening report and
showed that they were misconceived and not valid predictions of what would occur if UNC were
to try to adopt his suggested race-blind plans. In addition, I assessed several suggestions made
by Mr. Kahlenberg in his opening report and showed them to be unsupported by facts, evidence,
or knowledge of realistic implementation issues. A comprehensive review of all of my analyses
suggests that there is no race-blind alternative available to UNC that could be used, even in some
practical combination with another alternative, that would allow UNC to maintain its current
level of academic preparedness and racial diversity.
62.       In this report, I analyze the new simulations presented by Mr. Kahlenberg in his rebuttal
report and assess his new suggestions and find that they do not show that there exists a workable
race-blind alternative plan that would allow UNC to achieve its goals.




90 Hoxby Rebuttal Report, ¶¶ 92–105.
91 Arcidiacono Rebuttal Report, Table 3.3, Table 3.4, Table 3.6.
92 Hoxby Rebuttal Report, ¶ 115.




                                            Confidential – Subject to Protective Order               23



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 26 of 105
         A.        Many of Mr. Kahlenberg’s Suggestions Do Not Address the Relevant
                   Questions and Could Not be Implemented by UNC

63.      As with his opening report, Mr. Kahlenberg’s report and opinions continued to be colored
by his clear preference for and desire to increase socioeconomic diversity.93 I understand the
question at issue to be whether there is a workable alternative that would allow UNC to maintain
racial diversity while also maintaining its academic standards. As I explained in my opening
report, socioeconomic proxies might be used in admissions to increase socioeconomic diversity.94
But if a university attempts to use socioeconomic proxies to achieve racial diversity, the
university always suffers costs along other dimensions that it cares about in admissions because
the correlation between socioeconomic variables and race is not as high as Mr. Kahlenberg
asserts.95 Rather than engage with this point, Mr. Kahlenberg dismissed it as “pedestrian.”96
64.      In fact, the point is absolutely central to the question at issue: can UNC use a race-blind
admissions process without sacrificing academic preparation, racial diversity, or both? The
lower the correlation between socioeconomic proxies and race/ethnicity, the greater the sacrifices
that a race-blind alternative plan imposes on the University. This is not assumption but fact.
Thus, one must assess the scale of the sacrifices—quantitatively. My analysis revealed that the
sacrifices are large.97 This large magnitude of the sacrifice is due to the fact that socioeconomic
status (“SES”) is only weakly correlated with race, especially among academically well-prepared
students who are the target population of selective colleges like UNC.
65.      Mr. Kahlenberg suggested that the damage might be mitigated if the university were to
collect more or better data.98 However, Mr. Kahlenberg did not grapple with the question of how
the university could do this. Indeed, since my analysis already used data from an array of the
most informative sources, Mr. Kahlenberg’s suggestion amounts to an assertion that UNC could
collect more and better data than the combined forces of the North Carolina Department of
Public Instruction, the U.S. Bureau of the Census, the U.S. Department of Education, and several
other statistical agencies. Such an assertion, made without support, does not provide evidence



93 Hoxby Rebuttal Report, ¶¶ 181–182.
94 Hoxby Opening Report, ¶ 134.
95 Hoxby Rebuttal Report, ¶ 181.
96 Kahlenberg Rebuttal Report, p. 11.
97 Hoxby Opening Report, ¶¶ 147, 156.
98 Kahlenberg Report, Section V.A.1. Kahlenberg Rebuttal Report, pp. 55–56.




                                          Confidential – Subject to Protective Order               24



     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 27 of 105
that a hypothetical race-blind plan would be workable. That is, it does not account for how such
a plan would actually be implemented.
66.      Mr. Kahlenberg further asserted that UNC could implement a broader definition of
socioeconomic status by considering the wealth of its applicants rather than just their family
income.99 This assertion is wholly without foundation, as I noted in my rebuttal report. Such
individual wealth data are not only not available to UNC, they are not possessed even by the
Internal Revenue Service or Federal Student Aid (the division of the U.S. Department of
Education that administers grants and loans).100 Again, such an assertion is not grounded in the
facts regarding what UNC could actually work with in implementing any hypothetical plan.
67.      In addition to making suggestions about hypothetical race-blind strategies that are not
founded in facts, Mr. Kahlenberg also made the unsubstantiated claim that some combination of
race-blind strategies might be used to attain UNC’s goals.101 He provided no detail about how
this would occur or what that combination would be. But such a claim, without substantiation or
specifics, does not provide evidence of a workable race-blind alternative for UNC: indeed (1)
some of the race-blind strategies are not mutually consistent with one another and (2) I
previously provided a “Race Predicting Index” that demonstrated the upper bound on what could
be achieved by a large set of possible combinations of SES-based strategies.102
68.      With respect to the first point (that some race-blind strategies are not mutually consistent
with each other), in my opening report, I considered race-blind plans based on (i) socioeconomic
status,103 (ii) class rank in high school,104 and (iii) geography,105 and I found that all of these plans
would result in a predicted set of admitted students and a predicted entering class with lower
academic preparedness, fewer underrepresented minorities (“URMs’), or both, relative to the
students UNC is actually able to admit and enroll using its current admissions plan. One by one,
I assessed in detail how each plan might actually be implemented and I tried to reveal the
mechanisms driving the results. I considered the plans one at a time partly to make these
demonstrations clear. However, I also considered the plans one at a time because they cannot, in
fact, be implemented in a mutually consistent way. For instance, if students with a certain class

99 Kahlenberg Rebuttal Report, pp. 55–56.
100 Hoxby Rebuttal Report, ¶¶ 173–178.
101 Kahlenberg Rebuttal Report, p. 5.
102 Hoxby Opening Report, ¶¶ 210–217.
103 Hoxby Opening Report, Section V.
104 Hoxby Opening Report, Section VI.
105 Hoxby Opening Report, Section VII.



                                            Confidential – Subject to Protective Order                  25



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 28 of 105
rank are guaranteed admission (as in a Top X Percent plan), some of them will inevitably be
socioeconomically advantaged—a fact that would conflict with plans that favor the
socioeconomically disadvantaged. Another example is the geographic plans referenced by Mr.
Kahlenberg, which inevitably guarantee admission to many advantaged students and are
therefore not easily reconciled with plans that favor the socioeconomically disadvantaged.
69.      Despite these conflicts, Mr. Kahlenberg suggested that if UNC were somehow to
combine all three types of plan (socioeconomic status, class rank, geography), the University
could—by some unspecified process—evade the sacrifices imposed by the individual race-blind
alternatives. But Mr. Kahlenberg made no attempt to specify how the conflicts among the
disparate plans would be resolved or any attempt to demonstrate either the mechanics or results
of an actual implementation.
70.      Similarly, Mr. Kahlenberg claimed that UNC has available to it a large number of
potential race-blind admission strategies that would allow the school to attain its diversity goals
without experiencing sacrifices along the other dimensions it cares about in admissions.
However, Mr. Kahlenberg has not actually assessed whether these race-blind strategies would be
workable alternatives to UNC’s current admissions process: he does not ground them in facts;
he does not grapple with issues of implementation; he does not provide specifics that could be
tested or compared to data; and he does not support most of his suggestions with analysis.
71.      With respect to the second point, in my opening report, I provided a demonstration that
refutes the existence of a race-blind plan “just over the horizon” that would allow UNC to
experience no sacrifices on academics or racial diversity or both.106 Specifically, I sought to
construct and analyze a socioeconomic index that is designed to be as successful of a proxy for
race and ethnicity as it mathematically could be (the “Race Predicting Index”). To construct the
Race Predicting Index, I used a regression to estimate a model that predicts URM status based on
the most extensive set of socioeconomic variables available . Using such an index would allow
UNC to get as close as possible to attaining its current levels of academics and racial diversity
while conducting admissions that were race-blind on the surface.107




106Hoxby Opening Report, ¶¶ 210–217.
107Hoxby Opening Report, ¶¶ 210–217. In my opening report, I emphasize that this Race Predicting Index is not truly race-
blind. Rather, it is an exercise: a demonstration of what could possibly be attained by an admissions process that wanted to have
the appearance of race blindness.

                                            Confidential – Subject to Protective Order                                         26



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 29 of 105
72.         The Race Predicting Index analysis in my opening report showed the most favorable
results that an on-the-surface race-blind plan could achieve. But even this approach would not
allow UNC to maintain its current level of academic preparedness and racial diversity of its
incoming students. Mr. Kahlenberg did not address this analysis in his rebuttal report.
Therefore, I continue to opine that the Race Predicting Index I analyzed provides an upper
bound—or best case scenario— for what any proposed socioeconomic status-based plan might
achieve.

            B.       Mr. Kahlenberg Has Not Provided Evidence of a Workable Race-Blind
                     Alternative That Would Allow UNC to Maintain its Racial Diversity While
                     Also Maintaining its Current Academic Standards

73.         Most of Mr. Kahlenberg’s claims regarding race-blind admission strategies are
unspecific. However, he did suggest a few new SES-based and Percentage Plans in his rebuttal
report that are sufficiently specific to be analyzed. He claimed that these alternatives would
allow UNC to attain its diversity goals without sacrificing academic preparedness and other
dimensions it cares about in admissions. In this section, I show that this claim is false by
analyzing each of the new SES-based and Percentage Plans that Mr. Kahlenberg suggests in his
rebuttal report.

                     1.        Mr. Kahlenberg’s New SES Plans Are Not Workable Alternatives for
                               UNC


74.         Mr. Kahlenberg presented two new SES-based plans: one is based on a type of plan that
I analyzed in my opening report and the other is “Simulation 6,” which is based on Simulation 4
in the Kahlenberg Report.108 Mr. Kahlenberg’s version of the plan that I analyzed in my opening
report (which I call the “Kahlenberg SES seats plan”) is not reliable because it makes unrealistic
assumptions about the students UNC could admit and matriculate under the plan. Mr.
Kahlenberg’s Simulation 6 is not reliable because, as I described in my rebuttal report, it gives
such large increases in admission probabilities (“bumps”) to students whom Mr. Kahlenberg
deems low SES that it effectively removes UNC’s holistic review and replaces it with a
formulaic approach based almost entirely on socioeconomic status.


108   Kahlenberg Rebuttal Report, pp.41–47.

                                              Confidential – Subject to Protective Order            27



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 30 of 105
75.       First, in considering the Kahlenberg SES seats plan, I note that the analysis of the
analogous plan in my opening report was constructed to be maximally favorable to the race-blind
plan in two key ways:109

        i.     It assumed (i) that UNC could identify the “disadvantaged” students that it would like
               to admit, (ii) that UNC could get them to apply, and (iii) that UNC would choose to
               admit the highest-scoring students among those applicants. These assumptions are
               overly favorable to the race-blind plan because, in reality, UNC could not identify all
               of these students, could not force them to apply, and considers many aspects of
               applicants’ profiles other than test scores.110

       ii.     It also assumed that highly qualified students would continue to apply even if their
               chances of admission fell substantially under the alternative plans. This assumption
               is overly favorable to the race-blind plan because, in fact, students are less likely to
               apply if they believe that they are less likely to be admitted.111 Assuming that these
               students would continue to apply greatly favored the alternative race-blind plans since
               these alternative plans would actually make having low SES much more important for
               a student’s chance of admission and make all other factors much less important. In
               reality, the academic qualifications and racial/ethnic diversity of the applicant pool
               would likely fall under an SES-based plan—resulting in an entering class that was
               less qualified, less racially diverse, or both.

76.       I made these overly favorable assumptions in part of my opening report’s analysis of
SES-based plans for an important reason: they show that even under these overly favorable
conditions, UNC could not realistically expect that this alternative admissions process (which
covers non-disadvantaged students as well, of course) would result in a class that was as
academically prepared and racially diverse as its current class. I used UNC’s own process to
complete the class112—thereby hewing as closely as possible to UNC’s actual holistic process in

109 Hoxby Opening Report, ¶ 176. “I use assumptions that are very favorable to the alternative (socioeconomic status-based)

admissions plan… Specifically, I assume that UNC: (i) is able to consider all of the students who are classified as disadvantaged
as potential applicants; (ii) admits the highest-scoring disadvantaged students, in order, from the disadvantaged pool, up to the
number given by the emphasis…”
110 Hoxby Opening Report, ¶ 177.
111 See Hoxby Opening Report, ¶ 84.
112 The “completing the class” stage answers the question of whether it is possible for UNC to attain its current actuals levels of

academic preparedness and diversity by admitting non-disadvantaged students to add to the disadvantaged students admitted
based on SES. See Hoxby Opening Report, ¶ 182.

                                             Confidential – Subject to Protective Order                                          28



    Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 31 of 105
considering which other applicants UNC would be likely to admit. That is, in my analysis of
SES based plans, although I made assumptions that were maximally favorable to the race-blind
alternative, I still sought to use information from UNC’s actual admissions decisions when
possible.
77.      In contrast, Mr. Kahlenberg took a different—highly unrealistic—approach. Mr.
Kahlenberg’s change to the SES based plan in my opening report is the following: he deletes the
realistic completing-of-the-class based on UNC’s actual admissions decisions and substitutes for
it an assumption that UNC could enroll all the students who rank highest on SAT scores and
GPAs (specifically, on Arcidiacono’s SAT/GPA index). He also assumes these students would
enroll regardless of whether or not they were actually admitted by UNC. That is, he replaces
UNC’s holistic admissions with a formulaic admissions process that looks only for the highest
test scores and GPAs.113 This substitution stacks the deck in favor of finding students with
relatively high test scores and it also does not answer the critical question: could UNC combine
an SES plan with its current holistic admissions process to achieve a class that was both
academically prepared and racially diverse? By removing any consideration of UNC’s holistic
review, Mr. Kahlenberg’s SES seat simulation does not present a reliable or realistic answer to
this question.
78.      Mr. Kahlenberg also presents another SES-based plan, which he calls “Simulation 6”.114
This is a variant of Simulation 4 in Mr. Kahlenberg’s opening report and this simulation inherits
all of the errors of the original KA Simulations. In particular, as I described in my rebuttal
report, it provides such large increases in admissions probabilities (“bumps”) for students whom
Mr. Kahlenberg deems low SES that the SES index effectively displaces UNC’s holistic
admissions process. Recall that Mr. Kahlenberg’s SES bumps are so large that they are worth as
much or more in admissions as a student’s SAT score going from a bottom score to a top score—
in Simulation 4, a socioeconomically disadvantaged student (a student who qualifies for Mr.
Kahlenberg’s three bumps) would have the equivalent of 834 SAT points added to his actual
score.115 SES bumps of this size are not only ungrounded in reality (they would change the very
nature of UNC admissions), they would also effectively preclude UNC from considering many

113 On average 79% of the students admitted in Mr. Kahlenberg’s “completing the class” portion of the class were actually
admitted. That is, 21% of Mr. Kahlenberg’s “completing the class” admits are students who UNC did not actually admit via its
holistic review.
114 Kahlenberg Report, p. 51.
115 Hoxby Rebuttal Report, Exhibit 7.



                                           Confidential – Subject to Protective Order                                          29



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 32 of 105
of the factors that it currently considers on a holistic basis as part of determining which
applicants would be a good fit for UNC.
79.       Also, for the same reasons that I described in my rebuttal report with respect to
Simulation 4, Mr. Kahlenberg’s Simulation 6 failed to account for the fact that highly qualified
students would be less likely to apply to UNC under an admissions plan that used Mr.
Kahlenberg’s outsized SES bumps. Since, with his bumps, SES-based disadvantage would so
dominate the admissions process that academic preparation would hardly be valuable,
applications from well-prepared students would almost assuredly fall off. But Mr. Kahlenberg
assumed that no changes in applicant behavior would occur in his Simulations 4 and 6.116, 117

                    2.        Mr. Kahlenberg’s New “Percentage Plan” Contains the Same
                              Fundamental Flaws as the Plan Considered in his Opening Report


80.       Mr. Kahlenberg presented a new simulation of a “Percentage Plan” that contained the
same fundamental flaws as the simulations in his opening report.118 In particular, Mr.
Kahlenberg’s simulated Percentage Plan is based only on students who already apply to UNC.119
But, as discussed in my rebuttal, a simulation based only on students who already apply does not
allow one to reliably estimate the effects of the plan. This is because, under a Percentage Plan, a
whole new set of students would be guaranteed admission and—as a result—a good share of
them would apply. If Mr. Kahlenberg took account of their applying (and changing the applicant
pool thereby), his simulated Percentage Plan could not attain anything like the academic
preparedness and racial diversity of UNC’s current class. Mr. Kahlenberg presented no evidence
to support the choice to restrict his simulation to students who already apply.
81.       Mr. Kahlenberg also criticized the version of the “Percentage Plan” (or “Top X Percent”
plan) that I analyzed in my opening report. He suggested that I did not sufficiently adjust test
scores between the UNC applicant data and NCERDC to make an “apples to apples” comparison


116 Hoxby Rebuttal Report, V.A–V.B.
117 In this Simulation, Mr. Kahlenberg “turned off” “preferences” for children of faculty. This is another example of how these
simulations misinterpret the coefficients in the Arcidiacono models. What Mr. Kahlenberg appeared to claim are “preferences
provided to the children of faculty members” do not actually measure “preferences”, but likely proxy for other characteristics of
these students that are likely to make them successful and admissible at UNC.
118 I note that in this proposal, Mr. Kahlenberg steered away from the bespoke “Top Percent” plans suggested in his opening

report.
119 He imposed this restriction by using only students who appear (are matched) in both the UNC applicant data and the

NCERDC data.


                                            Confidential – Subject to Protective Order                                          30



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 33 of 105
between the actual UNC admitted class and the hypothetical admitted class under the percentage
plan.120 I disagree. My test score adjustment is based on ACT’s own analysis (and therefore, the
organization’s complete internal data on test-takers). Nevertheless, to show that Mr.
Kahlenberg’s concern does not affect my conclusions, I run the Top X% Plan from my opening
report but with the following adjustment: for students for whom a test score is available in the
UNC applicant data, I use that test score. For all other students, I continue to use the NCERDC
test score, adjusted upwards to account for the average increase in score due to test retaking
(based on the ACT research). Exhibit 5 shows the resulting Top X% Plan, which is almost
identical to the results I showed in my opening report. The conclusion from my opening report is
confirmed: the Top X% Plan would result in a matriculating class with substantially lower
average test scores than the actual UNC matriculating class, and Mr. Kahlenberg’s criticisms of
score adjustment have essentially no impact on the results I showed in my opening report.

                  3.        Mr. Kahlenberg Misunderstands the Presentation of the Results of the
                            Allen-Based Geography Plan in My Opening Report (the Census
                            Tract Plan)


82.      In my opening report I described the substantial challenges in implementing a geography-
based plan along the lines of the plan to which the Complaint alludes.121 To reiterate, a
geography-based plan like that alluded to in the Complaint and described by Danielle Allen is (i)
purely hypothetical (in other words, no highly selective university has implemented such a plan)
and (ii) contains numerous implementation issues that makes its intentions differ from how it
would work in reality. Most importantly, the logical basis for a geography-based plan is the
notion that a small geographic zone’s historical admissions rate would be highly predictive of a
current student’s probability of UNC admission.122 If this notion were true, geography would
serve as a sort of proxy for disadvantage in admission. However, I showed that it is not the case
empirically that a small geographic zone’s historic admissions rate is predictive of a current
student’s admission to UNC.123 Therefore, the facts do not fit the logic on which the geography-
based plan was founded. In addition, it is not feasible to use ZIP+4 codes as the basis of the

120 Kahlenberg Rebuttal Report, p. 48.
121 Hoxby Opening Report, ¶¶ 238, 243.
122 Hoxby Opening Report, ¶ 243.
123 Hoxby Opening Report, ¶ 243.




                                         Confidential – Subject to Protective Order                31



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 34 of 105
plan, as suggested by Allen, since the number of ZIP+4 codes is far too large.124 As a result, I
implemented the plan suggested by Allen as best I could with the data. I called this a “Census
tract” plan since it relies upon the applicant’s Census tract.
83.       Mr. Kahlenberg claimed that I “was incorrect to reject the Census tract approach” based
on the fact that he misunderstood my analysis to show test scores that “stay steady at 1312,
compared with 1314 under the status quo.”125 But his comparison is incorrect. The correct
baseline for a comparison, as stated in the opening report, is not 1314 but 1351 (Hoxby Opening
Report, Exhibit 13 Table 3). This is because the Allen-based plan is set up to accept the students
with the highest test scores (and GPA) and therefore stacks the deck in favor of finding high test
scores.126 In my opening report, I therefore showed first what occurs under a pure test score and
GPA plan to establish a proper status quo baseline: an average test score of 1351. I then
computed what occurs when the Census tracts are added: a decrease in average scores from
1351 to 1312.127 Therefore, this plan, in addition to having several problems with
implementation, results in substantially lower average test scores.128 Mr. Kahlenberg’s
characterization of the evidence on the geography-based plan in my opening report is, thus,
incorrect.

          C.        The Available Evidence Indicates that None of Mr. Kahlenberg’s Other
                    Hypothesized Race-Blind Strategies Would Provide a Workable Race-Blind
                    Alternative Admissions Plan

84.       Mr. Kahlenberg hypothesized that UNC could potentially achieve race-blind admissions
through several additional avenues, but does not provide evidence to support his claims or any
subsequent analysis of the impact of these avenues. In particular, he argued for the benefits of
increasing community college transfers,129 increasing financial aid,130 ending early admissions,131

124 In excess of 1,539,640 in North Carolina. Hoxby Opening Report, ¶ 243.
125 Kahlenberg Rebuttal Report, p. 50–51.
126 Hoxby Opening Report, ¶ 247.
127 See Hoxby Opening Report, ¶ 243. “Allen’s proposal suggests that universities admit students using two criteria: test scores

and grade point averages. This makes comparisons difficult because UNC does not actually admit students now using only these
two criteria. In practice, a substantial part of the difference between the Allen plan predictions and UNC’s actual data come from
the Allen plan’s reliance on just two factors while UNC weighs many more factors… Therefore, before examining the
predictions from an Allen-type plan, it is necessary first to examine whom UNC would admit if its admissions staff admitted
students strictly on the basis of their test scores and grade point averages, with no regard to geography. This gives us an
informative baseline.”
128 Hoxby Opening Report, Section VII.
129 Kahlenberg Rebuttal Report, p. 34.
130 Kahlenberg Rebuttal Report, p. 21.
131 Kahlenberg Rebuttal Report, p. 35.




                                            Confidential – Subject to Protective Order                                          32



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 35 of 105
ending alumni preferences,132 and increasing recruitment.133 I analyze each alternative and
conclude that none would provide a workable race-blind alternative.

                   1.       Increasing Community College Transfers Would Not Be a Successful
                            Race-Blind Alternative


85.      Mr. Kahlenberg claims that UNC could increase diversity through increasing transfers
from community colleges.134 If UNC were to increase its number of transfers from two-year
community or technical colleges (hereafter, “community colleges”) substantially, however, the
level of academic preparedness of its admitted class would drop substantially. This result would
occur because, although community college transfer students are more academically prepared
than the general pool of community college students, their average test scores are substantially
lower than students who apply straight from high school in the traditional admission process. If
UNC were to increase the number of transfer students it accepts, its new pool of transfers would
likely be even less qualified than those who currently transfer to UNC. Thus, by enrolling more
students via the transfer process and fewer students via the traditional admissions process, UNC
is likely to reduce academic preparedness of its student body. There remains a reasonable
question, however, about whether increasing the number of transfer students would sufficiently
enhance the University’s racial/ethnic diversity to offset the likely sacrifice of academic
standards.
86.      To address this question, I conduct two types of analysis: (i) one based on UNC
increasing its seats for transfer students from community colleges and (ii) one based on UNC
admitting students out of high school with the highest test scores and grades who indicate that
they plan to attend a community college after high school.
87.      The first analysis examines the characteristics of students who would likely be best
eligible for transfer to UNC in the event of an expansion of its transfer seats. This group is those
students who currently transfer to North Carolina State University (NCSU). Since NCSU is the
second-most selective public research university in the state,135 its transfer students tend to be the

132 Kahlenberg Rebuttal Report, p. 27.
133 Kahlenberg Rebuttal Report, p. 29.
134 Kahlenberg Rebuttal Report, p. 34.
135 According to US News & World Report, NSCU is ranked second, after UNC, among public universities in North Carolina.

"2018 Best Colleges," US News and World Report, https://www.usnews.com/best-colleges/nc?school-type=national-
universities&ranking=top-public, accessed June 4, 2018. For Fall 2017, UNC reported an admissions rate of 24% with a middle


                                          Confidential – Subject to Protective Order                                      33



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 36 of 105
second-most attractive admissions candidates (based on a holistic review) who have fulfilled the
conditions that the state sets for students who wish to transfer from a community college to a
four-year campus. That is, although NCSU does not set admissions standards for its transfers
that are as high as those that UNC sets, it does use a holistic admissions process and typically
sets the second-highest admissions standards within public universities in North Carolina.136
Thus, its current transfer students would likely impose the minimum possible sacrifice on UNC
with respect to its goal of maintaining its status as a highly selective academic institution.137
88.       Using data from NCSU's website, I estimate that 15.7 percent of North Carolina
community college transfer students to NCSU in 2017 were URM.138 If I alternatively use data
from the U.S. Department of Education, I estimate that 13.2 percent of North Carolina
community college transfer students to NCSU in Fall 2016 were URM.139 This percentage is an
estimate rather than exact figure because it is not possible to be exact in identifying those transfer
students who come from, say, community colleges outside the state of North Carolina.140
89.       Regardless of whether one uses 15.7 percent or 13.2 percent as the URM percentage,
transfers to NCSU are less likely to be URMs than are the members of UNC’s current class. For
instance, 18 percent of UNC’s entering class of 2017 were URMs.141 Thus, if UNC were to
substitute transfer students for its typical admits from the normal admissions process, the
University would not only likely reduce the academic qualifications of its student body, it would


50% SAT range of 1310-1470 and NCSU reported an admissions rate of 50% with a middle 50% SAT range of 1240-1370.
"Class Profile," The University of North Carolina at Chapel Hill, https://admissions.unc.edu/apply/class-profile-2/, accessed June
4, 2018. See also, "First Year Facts 2017," North Carolina State University, https://admissions.ncsu.edu/wp-
content/uploads/sites/8/2017/09/FirstYearProfileFacts_FINAL_web.pdf, accessed June 4, 2018.
136 “Transfer Application Review,” North Carolina State University, https://admissions.ncsu.edu/apply/transfers/application-

review/, accessed June 7, 2018.
137 Note that North Carolina already has a well-defined articulation process—that is, a set of conditions that a student must fulfil

to be eligible for transfer. The students who satisfy these conditions are, in practice, an unusually academically prepared and
motivated subset among community college attendees. Even within this subset, the current transfers to NCSU are “positively
selected,” though not as positively selected as the current transfers to UNC.
138 This is using Mr. Kahlenberg’s definition of URM—i.e. black or Hispanic.
139 This is using Mr. Kahlenberg’s definition of URM—i.e. black or Hispanic.
140 The U.S. Department of Education reports the racial breakdown of all transfer students enrolling at NCSU in Fall 2016. The

categories in this racial breakdown are: white, American Indian or Alaska Native, Black or African American, Native Hawaiian
or Other Pacific Islander, Hispanic, Asian, two or more races, nonresident alien, and race/ethnicity unknown. I exclude the
counts of nonresident aliens. Percentages are calculated among remaining transfer students, and the percentages for Black or
African American and Hispanic sum to 13.2 percent. See “Use the Data,” National Center for Education Statistics,
https://nces.ed.gov/ipeds/use-the-data, accessed June 6, 2018. NCSU reports on its website the racial breakdown of transfer
students to its campus in Fall 2017, in the categories: white, American Indian or Pacific Islander, Black or African American,
Hispanic, Asian, multiracial, international, and unreported. As with the U.S. Department of Education data, I adjusted these
percentages to remove international students. The percentages for African American and Hispanic sum to 15.7 percent. See
“Transfer Facts 2017,” North Carolina State University, https://data.emas.ncsu.edu/project/transfer-profile/, accessed June 6,
2018.
141 "Class Profile," The University of North Carolina at Chapel Hill, https://admissions.unc.edu/apply/class-profile-2/, accessed

June 4, 2018. This is using Mr. Kahlenberg’s definition of URM—i.e. black or Hispanic.

                                             Confidential – Subject to Protective Order                                          34



    Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 37 of 105
also reduce the racial diversity of its student body. There is no tradeoff, in other words: UNC
would simply have decreased its attainment of its goals on both relevant dimensions.
90.         This lack of a tradeoff (i.e., UNC getting worse on both its academic and racial diversity
goals) is despite the assumption that the University would be able to rely exclusively on the most
qualified group of students who currently transfer to a four-year campus. Thus, UNC might
easily see a much greater decrease in its racial diversity (as well as a reduction in academic
achievement) if it were to substitute transfers for students admitted through the normal process.
91.         I have pointed out that current transfers to NCSU are more prepared and motivated for
four-year education than the typical community college student. They have had to prove
themselves at community college to become eligible for transfer. However, Mr. Kahlenberg
(who does not give details of his community college proposal) may instead be envisioning a
program in which UNC finds the best qualified students who plan to enroll in community college
and admits them into UNC directly. That is, Mr. Kahlenberg may be basing his community
college ideas on the notion that there are numerous highly qualified students who start out at
community colleges but who would actually be a good fit for UNC on academic grounds and
would enhance its racial diversity.
92.         I test this notion by analyzing what would occur if UNC were to set aside seats for the
highest-scoring students who, when they are graduating from high school, state that they will be
enrolling in a community college. I conduct this analysis in a manner exactly analogous to the
analysis of SES-based plans in my opening report.142 That is, I:

          i.    Set aside a certain number of seats for community college students;

         ii.    Assume that UNC could somehow identify all of the community college students who
                are most qualified for admission (thereby maximizing the alternative, community
                college plan’s chances for success);

        iii.    Assume that UNC admits them purely on the basis of their predicted admissions
                probability (this also greatly favors the alternative, community college plan because
                the prediction necessarily over-weights test scores and grades); and




142   Hoxby Opening Report, ¶¶ 160–223.

                                          Confidential – Subject to Protective Order                    35



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 38 of 105
       iv.     Complete the class using UNC’s actual holistic admissions process (assuming that
               current applicants are not less likely to apply even though there are fewer seats for
               them—yet again choosing the assumption that most favors the alternative plan).

93.       As in my opening report, there are substantial advantages to carrying out the analysis in
this way. First, the assumptions always attempt to maximize the chances of success for the
alternative plan (the community college plan). Note that this analysis maximizes the alternative
plan’s chances for success in three separate ways: (i) assuming that UNC can identify all the
most admissions-worthy community college students, (ii) assuming that UNC admits them on
the basis of an admissions index that necessarily over-weights test scores and grades (so that the
evaluation of the plan is based on the same criteria that get over-weighted), (iii) assuming that
well-qualified students are not deterred from applying to UNC even though their chance of
admission has fallen.
94.       The second advantage in carrying out the analysis in this manner is that it allows for a
varied degree of emphasis on community college students to allow for a range of possible plans.
The analysis does this by varying the number of seats from 750 to 1,500—even though no one is
suggesting that UNC staff would, or in any way does, literally reserve seats for any particular
group of applicants. The seat range is just to show the range of results that could occur
depending on how UNC wanted to emphasize the program.
95.       The third and perhaps most important advantage to carrying out the analysis as I do is
that I can use UNC’s actual holistic admissions process to complete the class.143 Thus, this
analysis directly addresses the question of whether UNC could, by combining a community
college-based plan with holistic review, find a workable race-neutral alternative.144
96.       In each case, UNC cannot attain its current level of academic preparation and racial
diversity by admitting the highest-scoring community college students. This is mainly because
even the highest scoring community college students are much less academically prepared than
UNC’s admits. The full results for each case are in Appendix A, but Exhibit 6 provides two
examples on either end of the spectrum of emphasis. Exhibit 6 Table 1 shows the admitted

143 Hoxby Opening Report, ¶ 185.
144 As in my opening report, there are two steps in this analysis of an alternative plan: a “disadvantaged step” and a “completing-
the-class” step. I order the community college pool of students (the students who are marked in the NCERDC data as planning to
attend an in-state community college) according to their rank based on a race-blind UNC admissions index. To generate this
index, I use the same model of UNC’s current admissions process that I used in my opening report. I “admit” the students with
the highest admissions index up to a number of seats (750, 1000, 1250 or 1500). This completes the disadvantaged step. I then
“complete the class” just as I did in my opening report. Hoxby Opening Report, ¶¶ 160–223.

                                            Confidential – Subject to Protective Order                                          36



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 39 of 105
students in the case in which 750 seats are set aside; in that case the average combined SAT
score among community college admits would be 1141. Exhibit 6 Table 2 shows the admitted
students in the case in which 1500 seats are set aside; in that case the average combined score
among community college admits would be 1067. These scores are much lower than the average
score of 1330 among current UNC admits from North Carolina public schools.
97.         In short, the notion that racial diversity would be increased through numerous highly
qualified students who start out at community colleges is not supported by the data regarding
North Carolina’s actual community college students. Thus, regardless of how favorably
community college students are selected—either by focusing on NCSU transfers or by focusing
on the highest scoring entrants at community colleges—the evidence strongly contradicts Mr.
Kahlenberg’s claim that UNC could attain its current levels of academic preparedness and racial
diversity using a community college plan.

                     2.      Mr. Kahlenberg’s Suggestion that UNC Partner with Disadvantaged
                             Schools Would Not Eliminate the Need to Consider Race


98.         I also analyze a race-blind plan that attempts to operationalize Mr. Kahlenberg’s
suggestion that UNC could partner with disadvantaged high schools (which I call an
economically disadvantaged school plan). It should be noted that this plan has already been
examined, to a great extent, in my opening report.145 This is because high school
characteristics—such as the percentage of students who are economically disadvantaged (on free
lunch or reduced-price lunch) were already incorporated in all of the SES indices that I
constructed and tested in my opening report. If measures of a high school’s characteristics,
including disadvantage, were actually helpful in generating alternative plans that worked (i.e. in
generating proxies for race and ethnicity that were very useful), I would have expected to
discover this result in my opening report. Nevertheless, since Mr. Kahlenberg suggested UNC
could use a plan focusing on disadvantaged high schools to achieve a workable race-blind
alternative, I assess that plan here.
99.         My analysis is similar to the analyses I conducted of SES-based plans in my opening
report, but, in this plan, students are given preference if they attend a high school that is among
the most disadvantaged (rather than a broader definition of SES-disadvantage based on multiple

145   Hoxby Opening Report, ¶¶ 160–223.

                                          Confidential – Subject to Protective Order                  37



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 40 of 105
indicators). Specifically, I consider a high school more disadvantaged if it has a higher
percentage of students eligible for free or reduced-price lunch.146
100.     As in my opening report, I assess 16 cases for the economically disadvantaged school
plan to evaluate the range of reasonable alternatives that could result through:147

        i.    4 different level of emphasis, based on the purely hypothetical assumption that
              admissions staff aim to admit 750, 1,000, 1,250, or 1,500 students from
              disadvantaged schools. As before, I do not suggest that UNC would actually set aside
              seats but this approach allows me to predict the results depending on the range of
              different levels of emphasis that the admissions staff might place on a student’s high
              school disadvantage status.
       ii.    4 different thresholds for being considered a disadvantaged school: the top 10, 15,
              20, and 25 percent of schools with the highest concentration of free and reduced-price
              lunch students. (The school with the highest concentration of such students gets the
              highest rank.) This allows me to consider a range of high schools as potentially
              “disadvantaged.”

101.     For each of the cases, I apply the threshold and employ the UNC admission index (the
same index used for my community college analysis above) to admit the students in the
disadvantaged step. I then complete the class as I did in my opening report, using UNC’s actual
holistic admissions process to the extent possible. Thus, I consider whether UNC could combine
an economically-disadvantaged-school plan with holistic admissions to attain a class that
maintains its current levels of racial diversity and academic preparedness.
102.     I provide the full results for each of these cases in Appendix B. I show that, for all 16
cases, the economically-disadvantaged-school plan would result in a class with substantially
lower levels of academic preparedness than UNC’s actual admitted class and actual matriculating
class. This is largely because schools with the greatest concentrations of economically
disadvantaged students contain few students who are well-prepared for UNC based on average
test scores. This is consistent with the finding in my opening report that many of North


146 Mr. Kahlenberg used this measure to define his “SES school” bump. In his Simulation 4 in his opening report, he gives this
bump to students in the one-third of North Carolina high schools with the highest proportion of students eligible for free or
reduced-price lunch. Kahlenberg Opening Report, fn. 269.
147 Hoxby Opening Report, ¶ 169.




                                           Confidential – Subject to Protective Order                                        38



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 41 of 105
Carolina’s best prepared URM and SES-disadvantaged students attend high schools that are not
dramatically segregated from a racial and/or economic perspective.148
103.        Exhibit 7 shows the results for two cases at either end of the spectrum of emphasis and
threshold. In Exhibit 7 Table 1 (emphasis of 750 seats, threshold of 10 percent most
disadvantaged schools), the average test score of a student admitted in the disadvantaged step
(i.e. from a disadvantaged high school) is only 894. In Exhibit 7 Table 2, which illustrates the
other end of the spectrum (emphasis of 1,500 seats, 25 percent most disadvantaged schools), the
average test score of student admitted in the disadvantaged step is only 1116. These test
scores—894 and 1116—are well below the average test score of 1330 among of UNC’s current
admits from North Carolina public schools. Because the economically-disadvantaged-school
plan always ends up admitting students who score far below UNC’s actual students, it always
sets up UNC for an impossible challenge when it tries to complete the class. Despite my best
attempts to implement Mr. Kahlenberg’s proposal, UNC would not be able to attain its current
levels of both racial diversity and academic preparedness based on average SAT.
104.        It is worth emphasizing why this failure to attain racial diversity and academic
preparedness occurs so consistently. The economically-disadvantaged-school plan forces UNC
to skip over many of the most qualified URM and disadvantaged students in the state—
substituting for them less well-qualified URM and disadvantaged students. I showed this same
finding in multiple different ways under numerous different plans in my opening report.149 Under
UNC’s current admissions program, such well-qualified students are not skipped or ignored.
Therefore, relative to its current admissions plan, UNC is always “starting from behind” when it
uses an economically-disadvantaged-school plan. It does not matter which emphasis or
threshold (case) I use. Simply put, there is not such an oversupply of well-qualified URM and
disadvantaged students in North Carolina that UNC can afford to skip over or ignore many of
them and yet expect its admissions process to achieve the same levels of racial diversity and
academic preparedness.




148   Hoxby Opening Report, ¶¶ 232–233.
149   Hoxby Opening Report, Sections V, VI, and VII.

                                            Confidential – Subject to Protective Order                39



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 42 of 105
                   3.        Mr. Kahlenberg’s Suggestion that UNC Would No Longer Need to
                             Consider Race if it Increased Levels of Financial Aid Is Unrealistic
                             and Ignores UNC’s Current Generous Financial Aid Policies


105.     Mr. Kahlenberg suggested that UNC could combine increased financial aid with a race-
blind admissions process to achieve its goals on academic preparedness and racial diversity.150
Mr. Kahlenberg provides no specific steps or proposal of how such an increase might be
implemented, and his suggestion ignores current UNC policy and financial aid laws.
106.       UNC already has financial aid and tuition policies that have made it the highest ranked
public university on value-for-money among all the institutions considered by Kiplinger. It has
been highest ranked on value-for-money in every year that Kiplinger has done rankings.151
107.     In addition, UNC’s Carolina Covenant program—which provides support to low-income
students at UNC—is arguably already the most generous financial aid program for low-income
students among flagship public universities.152 The Carolina Covenant program covers the entire
cost of attendance—without loans—for students whose families have incomes under 200 percent
of the federal poverty line.153 The 2018 federal poverty line for a family of four is $25,100 so
200 percent of the federal poverty line is $50,200.154 To put this in context, about one-third of all
North Carolina families have incomes below 200 percent of the federal poverty line.155 That is, if
a student were from a family in about the bottom third of North Carolina families (judged
relative to the poverty rate), then he or she could attend UNC for free: no tuition, no room or
board. Among other state flagship university programs, the Carolina Covenant stands out as
unusually generous. The only program that competes with it for generosity is that of the
University of Virginia, which has similar parameters.156 However, owing to differences between




150 Kahlenberg Rebuttal Report, pp. 21–22.
151 “Need-based aid awards averaging more than $17,000 a year make this public research university a bargain for in-state
students who qualify—cutting the school's in-state cost to $4,905 a year.” “Kiplinger's Best College Values, 2018,” Kiplinger,
https://www.kiplinger.com/article/college/T014-C000-S002-kiplinger-s-best-college-values-2018.html, accessed June 4, 2018.
152 Pallais, Amanda, and Sarah E. Turner, “Access to Elites,” in Economic Inequality and Higher Education, edited by Stacy

Dickert-Conlin and Ross Rubenstein, Russell Sage Foundation, 2007.
153 “About the Covenant,” The University of North Carolina at Chapel Hill, https://carolinacovenant.unc.edu/about-the-

covenant/, accessed June 6, 2018.
154 “U.S. Federal Poverty Guidelines Used to Determine Financial Eligibility for Certain Federal Programs,” U.S. Department of

Health & Human Services, https://aspe.hhs.gov/poverty-guidelines, accessed June 4, 2018.
155 “Distribution of the Total Population by Federal Poverty Level (above and below 200% FPL),” Kaiser Family Foundation,

2017, https://www.kff.org/other/state-indicator/population-up-to-200-fpl/, accessed June 4, 2018.
156 “Financial Aid,” University of Virginia, http://financialaid.virginia.edu/, accessed June 6, 2018.




                                           Confidential – Subject to Protective Order                                        40



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 43 of 105
the two states’ income distributions, a lower share of families in Virginia have incomes under
200 percent of the federal poverty line.157
108.      Moreover, universities generally cannot give students financial aid in excess of their cost
of attendance. Since the Carolina Covenant already covers eligible students’ entire cost of
attendance without loans, UNC could not realistically increase its grants to students whose
families have incomes below 200 percent of the federal poverty line by more than a small
amount.158 In both his opening and rebuttal reports, Mr. Kahlenberg defined students as being
low-income or economically disadvantaged (and hence eligible for his “SES Family” bump)
when they have family incomes of less than 185 percent of the federal poverty line, not more
than 185 percent of the federal poverty line.159 Thus, Mr. Kahlenberg’s proposal to increase
financial aid for low-income students appears not to take into account UNC’s existing Carolina
Covenant program or the rules that govern financial aid.
109.      Finally, if UNC were to increase financial aid for middle-income students (families with
incomes in North Carolina’s 34th through 67th percentiles), UNC might indeed attract more
applicants from this group. However, students in this group who are reasonably qualified for
UNC are mainly white and Asian,160 so providing them additional aid would not improve UNC’s
racial diversity as Mr. Kahlenberg claims.




157 “Distribution of the Total Population by Federal Poverty Level (above and below 200% FPL),” Kaiser Family Foundation,

2017, https://www.kff.org/other/state-indicator/population-up-to-200-fpl/, accessed June 4, 2018.
158 Taxes are owed on grants in excess of tuition and fees. Grants in excess of the cost of attendance are, in all cases, taxable

earnings. The text refers to “a small amount” which is the amount by which grants would increase if students’ work-study
earnings were to be replaced by grants. According to UNC’s Net Price Calculator, UNC’s cost of attendance is $23,734 and a
low-income Carolina Covenant student’s financial aid package would have a maximum of $3,000 in work-study. “Net Price
Calculator,” The University of North Carolina at Chapel Hill, https://npc.collegeboard.org/student/app/unc, accessed June 7,
2018. Some Carolina Covenant students already have less than $3,000 in work-study because they qualify for specific grants in
addition to the basic financial aid package. The research is divided on whether reducing work-study to zero would even be
attractive to low-income students or help them to persist in school. The reason is that work-study jobs allow students to connect
with on-campus adults (library and laboratory staff, for instance) and acquire employment experience. For a review of the
evidence, which generally suggests positive effects of work-study, see Scott-Clayton, Judith, “Federal Work-Study: Past Its
Prime, or Ripe for Renewal?” Economic Studies at Brookings: Evidence Speaks Reports, Vol. 2, No. 16. (2017): 1–5. Note that
the Net Price Calculator, currently available online at https://npc.collegeboard.org/student/app/unc, is kept up to date by UNC so
that the above numbers could change by the time that this paragraph is read.
159 Mr. Kahlenberg gives students who are eligible for free or reduced-price lunch the “SES family” bump in his simulations.

Students with family incomes below 185 percent of the federal poverty line are eligible for free or reduced-price lunch. See
Hoxby Opening Report, ¶ 143.
160 In 2015, the percentage of qualified middle-income students who were white or Asian was 86%, where qualified students have

SAT combined scores of 1220 or higher. See Hoxby Opening Report, Exhibit 5 Table 1.


                                            Confidential – Subject to Protective Order                                         41



   Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 44 of 105
                   4.        Ending Early Admissions Preferences Would Not Create a Workable
                             Race-Blind Alternative


110.     Mr. Kahlenberg has provided no evidence that UNC’s early action program favors non-
URMs. As discussed in my opening report,161 UNC has an early action program (which allows a
student to apply to UNC early but does not require the student to commit to attend if accepted),
not an early decision program (which binds the student to attending if accepted). Yet, Mr.
Kahlenberg appears to continue to conflate early action with early decision in his discussion of
the impacts of those programs.
111.     Although early action and early decision programs both have the word “early” in their
titles, they are polar opposites for low-income students. Early action benefits low-income
students by giving them the option of admission and a known financial aid package that can only
make them better off in considering (and negotiating for) their full choice set of college
admissions offers.
112.     Because early decision and early action programs are polar opposites for low-income
student, it is misleading to conflate them. Mr. Kahlenberg’s claims that UNC’s early action
program puts low-income students at a disadvantage is not only misleading but also wrong; it
contradicts research and logic that indicate that early action programs give an advantage to
lower-income students rather than affluent students.162

                   5.        Eliminating Preferences for the Children of UNC Alumni Has Almost
                             No Impact on UNC Admissions Decisions


113.     Mr. Kahlenberg suggested that eliminating “legacy preferences” would allow UNC to
improve on its goals of academic preparedness and racial diversity.163 That is, he suggested that
eliminating “legacy preferences” (or alumni preferences) would make enough of a difference that
it would allow UNC to practice race-blind admissions and attain its goals. In my rebuttal report I


161 Hoxby Opening Report, ¶ 27. “Students who are admitted under the non-binding Early Action program do not need to make
their matriculation decisions before the spring deadline—they face the same deadline faced by students admitted in the Regular
Decision process. I note that the Complaint appears to wrongly conflate UNC’s Early Action program with a binding early
decision program, which UNC does not have. Students who are admitted under the non-binding Early Action program have
ample opportunity to assess their financial aid offers before making their matriculation decision.”
162 Avery, Christopher, and Jonathan Levin, "Early Admissions at Selective Colleges." American Economic Review, Vol. 100,

No. 5. (2010): 2125-2156.
163 The phrase “legacy preferences” is Mr. Kahlenberg’s. Empirically, there appears to be no formulaic or otherwise standard

increase in admissions probability associated with being the child of a UNC alumnus.


                                           Confidential – Subject to Protective Order                                        42



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 45 of 105
showed that eliminating all effects associated with being an alumnus’s child hardly affects the
class that UNC admits. As an empirical matter, being the child of an alumnus has an effect on
admission that is too small to be relevant to the question at hand—whether UNC could achieve
its goals using race-blind admissions. 164 That is, eliminating any effect on admissions probability
association with being an alumnus’s child would not be a standalone workable race-blind
alternative.165
114.      However, it is theoretically possible that eliminating “legacy preferences” would be
enough, when combined with other race-blind admissions schemes, to achieve UNC’s goals on
academics, racial diversity, and other dimensions. This is Mr. Kahlenberg’s claim.166 He is
proven wrong, however, by his own simulations. In his simulations, Mr. Kahlenberg did
eliminate “legacy preferences” in combination with giving bumps for SES disadvantage. These
same simulations were not able to achieve the combination of academic preparedness and racial
diversity that UNC currently achieves with its class. Thus, Mr. Kahlenberg’s own simulations
demonstrate that his suggestion would not work.

          D.        I Disagree with Mr. Kahlenberg’s Identification of Alleged Errors in My
                    Opening Report

115.      Mr. Kahlenberg made a number of interpretative errors and mischaracterizations of my
views in discussing the results of my opening report. For example, Mr. Kahlenberg claims that I
made a “conceptual error” by focusing on SAT scores as a measure of academic preparedness in
my analysis of race-blind alternative plans. He claims that this focus is “contrary to the stated
values of UNC.”167 But I explicitly stated in my opening report that UNC values many factors
other than SAT scores in its admissions. I explained that my focus on SAT scores in evaluating
race-blind plans was driven by necessity because, owing to UNC’s non-formulaic, holistic
admissions and broad goals for its admissions process, it is not possible to calculate a measure of
“fit” for UNC for prospective applicants under a hypothetical alternative admissions plan.168
164 To be clear, what I mean by “small” is that there is only a small effect of being the child of an alumnus, holding everything
else constant. It is not, in fact, automatic that everything else is held constant: applicants who are the children of alumni are, on
average, better qualified on observable grounds than applicants who are not children of alumni.
165 Hoxby Rebuttal Report, ¶ 172.
166 Kahlenberg Rebuttal Report, p. 28.
167 Kahlenberg Rebuttal Report, p. 16.
168 Hoxby Opening Report, ¶ 106. “In an ideal world, I would compute the effect of each alternative admissions plan on “fit,” the

holistic determination based on all of the criteria used by the university to assess whether an applicant should be admitted.
However, measures of holistic “fit” could not possibly be available for students who did not actually apply to UNC because, as
previously shown, the process by which readers assess a student is far from formulaic…” See also ¶16 “UNC also aims to admit


                                             Confidential – Subject to Protective Order                                           43



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 46 of 105
Indeed, there is a considerable section in my opening report devoted to the issue of how one can
evaluate alternative admissions plans—using measures such as SAT scores but not only SAT
scores—given UNC’s actual holistic admissions process.169
116.      In addition to criticizing my focus on SAT scores as a measure of academic preparedness,
Mr. Kahlenberg suggests that I should evaluate all race-blind alternatives using admitted
students’ high school GPAs.170 I disagree. While UNC considers and values the high school
GPAs of the students it admits, it does so in the context of holistic admissions. That is, it
considers high school GPA as one of many factors in a process in which it is able to put GPA in
context. Putting GPA in context is crucial because one high school’s “A” is another high
school’s “B” or “C”. In other words, UNC can account for differences across high schools in
what constitutes a high or low GPA. In contrast, my analysis of race-blind plans must evaluate
students from all high schools on criteria that are the same across all high schools. It would be
a serious error to evaluate race-blind plans using GPAs without putting those GPAs in context.

          E.        Mr. Kahlenberg Incorrectly Applies the Findings from My Research on
                    Recruiting

117.      Plaintiff and its expert, Mr. Kahlenberg, have at various places tried to frame my research
on “the missing one-offs” and Expanding College Opportunities, as supportive of the notion that
enhanced recruiting of low-income, high-achieving students could substitute for race-conscious
admissions.171 In my opening report, I specifically noted that this notion is wrong: my research
does not support the notion that recruiting of low-income, high-achieving students is a substitute
for race-conscious admissions.172 Rather, expanding access to selective colleges for low-income
high-achieving is an end in itself because such students have earned these educational
opportunities and (I show) make extremely good use of them and, thus, society’s investment is
more than repaid. My research does not say anything about whether these students could
somehow be used as a “substitute” for race-conscious admissions.


students whose academic preparedness and performance will contribute to the University’s ‘commitment to excellence as one of
the world’s great research universities.’ As such, UNC evaluates applicants on, among other things, academic performance,
academic program, and standardized testing. These are just some of the many criteria of ‘fit’ that UNC has considered relevant...
In my report I use the term ‘fit’ to refer to how well an applicant to UNC ‘fits’ the criteria that UNC has defined as relevant to its
mission.”
169 Hoxby Opening Report, ¶¶117–122.
170 Kahlenberg Rebuttal Report, p. 16.
171 Kahlenberg Rebuttal Report, pp. 30–31.
172 Hoxby Opening Report, ¶¶279–286.



                                              Confidential – Subject to Protective Order                                            44



    Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 47 of 105
118.        What my research says (very briefly) is that high-achieving, low-income students who
are “one-offs” (in the sense that they are one of only a few high-achieving students in their
schools) are significantly more likely to apply to a selective university if they are given
information about the admissions process, the “net price” (tuition net of financial aid), and the
resources and outcomes of selective universities. For example, consider a low-income, high-
achieving student who is the only person in his high school class (or perhaps several classes from
his high school) whose academic preparation is a great fit for UNC or another very selective
university. Because he is isolated, he might not realize that he is eligible for application fee
waivers. He might not realize that he would not pay the tuition that UNC charges affluent
students but would instead pay no tuition under UNC’s Carolina Covenant program. He might
not realize that UNC’s typical student has achievement very similar to his own. He might not
realize that UNC’s faculty, libraries, labs, programs, and many other resources are exceptional.
He might not realize that UNC’s graduation rate is much higher than that of some other schools.
However, if this same student is informed about all these things, he is much more likely to apply
to UNC (and other very selective colleges), to be admitted, to matriculate, and to graduate
successfully and on-time. Put simply, we can change the lives of low-income, high-achieving
students by giving them the information that they need to make college-going decisions for
themselves.
119.        In my opening report, I made it plain that my research is about the findings mentioned in
the previous paragraph. My research shows that these effects exist for “one-offs”—low-income
students who are among the few high-achievers in their high school class.173 However, my
research also shows that these effects do not exist for low-income high-achievers who attend a
high school where numerous other students are high achievers too. (For instance, these effects
would not exist for a low-income high achiever who attended the North Carolina School of
Science and Mathematics, a selective magnet high school, or another private or public school
that contained a critical mass of high achievers.)
120.        In my opening report, I point out that the “one-offs” are less likely to be URMs than are
members of UNC’s current class.174 More generally, one-offs are just not related to race and
ethnicity in a systematic way. As a result, enhanced recruiting of the “one-offs” could not

173   Hoxby Opening Report, ¶¶ 280–281.
174   Hoxby Opening Report, ¶¶ 12, 285–286.


                                              Confidential – Subject to Protective Order                45



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 48 of 105
substitute for race-conscious admissions. In fact, if one were to substitute a one-off for a student
that UNC currently admits, the percentage of URMs in UNC’s admitted class would fall.175
121.     Mr. Kahlenberg goes so far as to cite an email which I wrote (which he takes out of
context) as supporting the notion that recruitment of high-achieving low-income students could
effectively substitute for race-conscious admissions.176 In fact, as I stated in the email, this issue
and my research are “orthogonal.” As an economist, what I meant by “orthogonal” is that my
research does not say anything about whether “one-offs” are substitutes for race-conscious
admissions (“X is orthogonal to Y” means that knowing about X provides no information
whatsoever about Y).177
122.     Thus, when I said that my research was orthogonal to race-conscious versus race-blind
admissions, I was stating that high-achieving, low-income one-offs were not relevant to
questions of race-conscious versus race-blind admissions. Put another way, I was stating that
my research indicated that high-achieving, low-income students would benefit by being more
informed regardless of whether they were white, black, purple, green, or any other color. Their
being informed turns out—in fact—not to be a substitute for race-conscious admissions.
123.     In his rebuttal report, Mr. Kahlenberg ignores my research and instead calculates the set
of students who are “high achieving” low-income students who do not apply to UNC regardless
of whether they are “one-offs.” There are multiple problems with his approach, but most
importantly, he has not identified the set of students for whom my research demonstrates that
application behavior is changed by information about college.178 Many of the students whom Mr.
Kahlenberg uses in his calculations are not “one-offs”.179 Mr. Kahlenberg’s students are usually
not isolated so, therefore, the reason that they do not apply to UNC is likely not that they are
poorly informed. Rather, they may be well-informed students who, if they do not apply to UNC,
do not do so because they are already applying to (and perhaps being admitted by) other selective


175 Hoxby Opening Report, ¶ 285.
176 Kahlenberg Rebuttal Report, p. 34.
177 See, for example, Rodgers, Joseph, W. Alan Nicewander , and Larry Toothaker, “Linearly Independent, Orthogonal, and

Uncorrelated Variables,” The American Statistician, Vol. 38, No. 2. (1984): 133. “Linearly independent, orthogonal, and
uncorrelated are three terms used to indicate lack of relationship between variables.”
178 Hoxby Opening Report, ¶ 281.
179 Hoxby, Caroline, and Christopher Avery, “The Missing ‘One-Offs’: The Hidden Supply of High-Achieving, Low Income

Students,” Brookings Papers on Economic Activity, (2013): 3. “…achievement-typical students are highly concentrated. Some
of these low-income students attend a small number of ‘feeder’ high schools that contain a critical mass of high achievers. Some
feeder schools admit students on the basis of an exam or previous grades; others are magnet schools; still others contain a
subpopulation of low-income students in a student body that is generally affluent.”


                                            Confidential – Subject to Protective Order                                         46



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 49 of 105
universities.180 Mr. Kahlenberg’s students are not high-achieving by the standards of my
research, in which an SAT of 1300 defines high-achieving. Without explanation or discussion of
the conflict with my research, Mr. Kahlenberg sets the test score cutoff for “high achieving” to
1080. But, an SAT score of 1080 is not only out of line with my research, it is also out of line
with UNC’s typical standards. A student with an SAT score of 1080 has only an 18%
probability of admission at UNC, even if he or she is an in-state applicant.
124.     In summary, Mr. Kahlenberg’s claim does not rely upon my research and in fact is not
supported by my research. My research does not indicate that informing low-income, high-
achieving students is such a good substitute for race-conscious admissions that it could allow a
UNC to practice race-blind admission without substantial sacrifices on academic preparation,
racial diversity, or other student characteristics that the University seeks in order to attain its
goals.


IV.      Conclusion


125.     In my opening report, I conducted analyses of both UNC admissions data and data on all
North Carolina public high school students and found, among other things, that (1) race is not a
dominant factor in UNC admissions and (2) there is no workable race-blind alternative that
would allow UNC to maintain its racial diversity while also maintaining its current academic
standards.
126.     In my rebuttal report, I showed how Prof. Arcidiacono’s claims relating to UNC’s
admissions processes, including the role of race in that process, are unreliable and misleading. I
showed also that the simulations, performed by Prof. Arcidiacono but contained in Mr.
Kahlenberg’s report, were unreliable in assessing alternative hypothetical admissions processes,
in part, because they were based entirely on past UNC applicants and that Mr. Kahlenberg’s
proposed socioeconomic preferences were so large as to swamp other factors in a student’s
application.
127.     For the reasons detailed in this report, none of the analysis or opinions presented in the
Arcidiacono Rebuttal Report or Kahlenberg Rebuttal Report changes any of the opinions I
presented in my opening and rebuttal reports.

180Hoxby, Caroline, and Christopher Avery, “The Missing ‘One-Offs’: The Hidden Supply of High-Achieving, Low Income
Students,” Brookings Papers on Economic Activity, (2013): 26–27.

                                        Confidential – Subject to Protective Order                                    47



      Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 50 of 105
128.   I reserve the right to amend or supplement my report and opinions in light of any
additional information produced in the discovery process.


Dated: June 8, 2018



                                                Caroline M. Hoxby




                                 Confidential – Subject to Protective Order                48



  Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 51 of 105
                            Exhibits




Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 52 of 105
EXHIBIT 1

                 Arcidiacono Measure of "Share Due to" Various Factors,
                         Using Arcidiacono's Preferred Model [1]
                         2011-12 to 2016-17 Admissions Cycles [2]
                                                                             African American               Hispanic                   All
                                                                                 Applicants                Applicants               Applicants
            In-State Applicants
              "Share Due to" SAT Preferences                                           99.6%                  99.8%                     99.9%
              "Share Due to" GPA Preferences                                           32.8%                  30.6%                     28.1%
              "Share Due to" Percentile Preferences                                    30.8%                  27.2%                     23.6%
              "Share Due to" Program Rating Preferences                                51.3%                  50.4%                     49.5%
              "Share Due to" Essay Rating Preferences                                  22.5%                  20.8%                     18.7%
              "Share Due to" Personal Quality Rating Preferences                       30.4%                  28.1%                     24.4%
              "Share Due to" Activities Rating Preferences                             38.5%                  36.0%                     33.7%
              "Share Due to" Performance Rating Preferences                            84.6%                  85.8%                     87.3%
              "Share Due to" Race/Ethnicity Preferences                                41.7%                  23.8%                      5.4%

              Total                                                                   432.1%                 402.5%                   370.5%

            Out-of-State Applicants
             "Share Due to" SAT Preferences                                           100.0%                 100.0%                   100.0%
             "Share Due to" GPA Preferences                                            21.1%                  25.8%                    29.1%
             "Share Due to" Percentile Preferences                                     46.4%                  45.6%                    49.9%
             "Share Due to" Program Rating Preferences                                 14.9%                  25.6%                    29.8%
             "Share Due to" Essay Rating Preferences                                  100.0%                 100.0%                   100.0%
             "Share Due to" Personal Quality Rating Preferences                       100.0%                 100.0%                   100.0%
             "Share Due to" Activities Rating Preferences                              36.5%                  42.2%                    51.2%
             "Share Due to" Performance Rating Preferences                             33.4%                  48.0%                    57.4%
             "Share Due to" Race/Ethnicity Preferences                                 91.1%                  70.2%                    21.5%

              Total                                                                   543.4%                 557.4%                   538.9%

            Source: Connect Carolina; Expert Report and Production of Peter S. Arcidiacono, April 6, 2018
            Note:
            [1] "Marginal effects" are calculated as the difference between the average admissions probability for all in-state and out-of-state
            applicants (in the given category) that are included in Arcidiacono's Preferred Model (column 4 of Appendix B Table A.4.1.R for in-
            state applicants and column 4 of Appendix B Table A.4.2.R for out-of-state applicants), and the same average admissions
            probability calculated with the indicated variable "turned off" (set to its minimum value) and Arcidiacono’s “missing” indicator
            variables related to that variable “turned off.” The "share due to" a given preference is this "marginal effect" divided by the original
            average admissions probability (which includes the indicated preferences). Note that this Exhibit is based on Arcidiacono’s
            Preferred Model, which does not accurately reflect UNC’s admissions process or decisions.
            [2] The 2011-12 to 2016-17 admissions cycles refer to the classes of 2016 through 2021 per Arcidiacono's terminology.


                                                           Confidential – Subject to Protective Order


                 Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 53 of 105
  EXHIBIT 2 FIGURE 1

                        Arcidiacono's Claimed "Marginal Effect" of Race,
                    Compared to Arcidiacono's Median "Marginal Effect" of Race
                          In-State, 2011-12 to 2016-17 Admissions Cycles
Arcidiacono's
"Marginal Effect"
of Race               Arcidiacono's Claimed
                     "Marginal Effect" of Race
14%                         (Table 3.3)
                               12.7%

12%                                                                                                            Arcidiacono's Claimed
                                                                                                              "Marginal Effect" of Race
                                                                                                                     (Table 3.3)

10%                                                                                                                    9.7%




8%



6%



4%                                                                                                                                    Arcidiacono's Median
                                                                                                                                        "Marginal Effect"
                                              Arcidiacono's Median
                                                                                                                                             of Race
                                                "Marginal Effect"
                                                     of Race                                                                                   2.0%
2%
                                                       1.2%


0%
                                      African American                                                                     Hispanic
  Source: Connect Carolina; Expert Report and Production of Peter S. Arcidiacono, April 6, 2018
  Note: The 2011-12 to 2016-17 admissions cycles refer to the classes of 2016 through 2021 per Arcidiacono's terminology. In Table 3.3 of his Rebuttal Report, Prof.
  Arcidiacono calculates applicants' admissions probabilities with and without "racial preferences" under his model of UNC admissions. He reports the average of the
  differences between these two probabilities as the "Marginal Effect of Race." This average difference is reported here as "Arcidiacono's Claimed 'Marginal Effect' of
  Race (Table 3.3)." The median of these same differences is reported here as "Arcidiacono's Median 'Marginal Effect' of Race." Note that this Figure is based on
  Arcidiacono’s Preferred Model, which does not accurately reflect UNC’s admissions process or decisions.


                                                                 Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 54 of 105
  EXHIBIT 2 FIGURE 2

                        Arcidiacono's Claimed "Marginal Effect" of Race,
                    Compared to Arcidiacono's Median "Marginal Effect" of Race
                        Out-of-State, 2011-12 to 2016-17 Admissions Cycles
Arcidiacono's
"Marginal Effect"
of Race

18%                   Arcidiacono's Claimed
                     "Marginal Effect" of Race
                            (Table 3.3)                                                                        Arcidiacono's Claimed
16%                           15.6%                                                                           "Marginal Effect" of Race
                                                                                                                     (Table 3.3)
                                                                                                                       14.2%
14%


12%


10%


8%


6%


                                                                                                                                      Arcidiacono's Median
4%
                                                                                                                                        "Marginal Effect"
                                              Arcidiacono's Median                                                                           of Race
                                                "Marginal Effect"
                                                                                                                                              1.7%
2%                                                   of Race
                                                      0.6%

0%
                                     African American                                                                            Hispanic
  Source: Connect Carolina; Expert Report and Production of Peter S. Arcidiacono, April 6, 2018
  Note: The 2011-12 to 2016-17 admissions cycles refer to the classes of 2016 through 2021 per Arcidiacono's terminology. In Table 3.3 of his Rebuttal Report, Prof.
  Arcidiacono calculates applicants' admissions probabilities with and without "racial preferences" under his model of UNC admissions. He reports the average of the
  differences between these two probabilities as the "Marginal Effect of Race." This average difference is reported here as "Arcidiacono's Claimed 'Marginal Effect' of
  Race (Table 3.3)." The median of these same differences is reported here as "Arcidiacono's Median 'Marginal Effect' of Race." Note that this Figure is based on
  Arcidiacono’s Preferred Model, which does not accurately reflect UNC’s admissions process or decisions.



                                                                 Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 55 of 105
EXHIBIT 3

    "Accuracy" of Arcidiacono Model with and without "Racial Preferences"
                   2011-12 to 2016-17 Admissions Cycles [1]
                                                                                                            "Accuracy"          "Accuracy"            Overall
                                                                                                            for Admits          for Rejects         "Accuracy"
In-State Applicants
  Arcidiacono's Preferred Model with "Racial Preferences" [2]                                                  91.8%               92.5%               92.1%
  Arcidiacono's Preferred Model without "Racial Preferences" [3]                                               90.7%               91.5%               91.1%
 Difference in "Accuracy" (with "Racial Preferences" – without "Racial Preferences")                            1.1%                1.0%                1.0%

Out-of-State Applicants
 Arcidiacono's Preferred Model with "Racial Preferences" [4]                                                   75.4%               96.1%               93.3%
 Arcidiacono's Preferred Model without "Racial Preferences" [3]                                                68.3%               95.0%               91.4%
 Difference in "Accuracy" (with "Racial Preferences" – without "Racial Preferences")                            7.1%                1.1%                1.9%

Source: Connect Carolina; Expert Report and Production of Peter S. Arcidiacono, April 6, 2018
Note:
[1] The 2011-12 to 2016-17 admissions cycles refer to the classes of 2016 through 2021 per Arcidiacono's terminology.
[2] This row is from Arcidiacono Rebuttal Report Table 3.1.
[3] Race/ethnicity is excluded from Arcidiacono's Preferred Model. Other than this change to exclude "racial preferences," "accuracy" is computed exactly as in the
rows labeled "Preferred Model" in Arcidiacono Rebuttal Report Tables 3.1 and 3.2, as the number of correct predictions divided by the appropriate sample size.
Note that this Exhibit is based on Arcidiacono’s Preferred Model, which does not accurately reflect UNC’s admissions process or decisions.
[4] This row is from Arcidiacono Rebuttal Report Table 3.2.




                                                               Confidential – Subject to Protective Order


                          Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 56 of 105
    EXHIBIT 4 TABLE 1

     Analyzing UNC's Admissions Process: Race/Ethnicity as Additive Factors
                     2011-12 to 2016-17 Admissions Cycles [1]
                                                        (A)                   (B)                    (C)                   (D)             (E) = (B) x (A)       (F) = (C) x (A)
                                                                                                                       Share of
                                                                                                                    Pseudo R2 Due                                  Share of
                                                                          Share of              Share of             to Variables             Share of            Admissions
                                                                         Pseudo R2             Pseudo R2              Other than            Admissions           Decision due
                                                                         Due to Test             Due to             Race/Ethnicity          Decision due              to
     Description of Specification                  Pseudo R2               Scores             Race/Ethnicity       and Test Scores         to Test Scores        Race/Ethnicity
  In-State Applicants
   Alternative Hoxby Opening Report
                                                       0.572                26.0%                   2.2%                 71.9%                   14.9%                  1.2%
   Exhibit 1 Table 1 Row 9 [2]
   Alternative Hoxby Opening Report
   Exhibit 1 Table 1 Row 9 with                        0.695                20.4%                   2.3%                 77.4%                   14.2%                  1.6%
   Ratings Variables [3]

  Out-of-State Applicants
   Alternative Hoxby Opening Report
                                                       0.394                47.9%                  12.9%                 39.3%                   18.9%                  5.1%
   Exhibit 1 Table 1 Row 9 [2]
   Alternative Hoxby Opening Report
   Exhibit 1 Table 1 Row 9 with                        0.562                26.2%                  11.1%                 62.7%                   14.7%                  6.2%
   Ratings Variables [3]

Source: Connect Carolina; Expert Report and Production of Caroline M. Hoxby, January 12, 2018; Expert Report and Production of Peter S. Arcidiacono, January 17,
2018; Expert Report and Production of Peter S. Arcidiacono, April 6, 2018
Note:
[1] The 2011-12 to 2016-17 admissions cycles refer to the classes of 2016 through 2021 per Arcidiacono's terminology.
[2] As in Exhibit 1 Table 1 Row 9 in the Hoxby Opening Report, regressors include: SAT Combined, ACT Comp, Class Rank, GPA, Sex, Min Coursework, HS Sport,
Faculty/Staff Child, Alum Parent, Early Action, Citizenship Type, Fee Waiver, and Within-School GPA Rank (SGR). As suggested in the Arcidiacono Rebuttal Report
Section 2.4, this table incorporates the following changes: (a) foreign and incomplete/withdrawn applicants are removed, as are applicants in any "Special Recruiting
Category;" (b) indicators for admissions cycle are included; (c) indicators for first generation college are included in lieu of indicators for parents' education; (d) indicators
for early action are included; (e) the 2011-12 and 2012-13 admissions cycles are included; (e) the regression is run separately for in-state and out-of-state applicants.
Unlike in the Arcidiacono specifications, I do not interact first generation college status with race.
[3] In addition to the changes implemented in Alternative Hoxby Opening Exhibit 1 Table 1 Row 9, per Arcidiacono Rebuttal Report Section 2.4, five ratings variables
(program, performance, extracurricular activities, essay, and personal qualities) are included in the Model, and missing indicators are set to 1 for students that have a
rating marked as 0.


                                                                      Confidential – Subject to Protective Order


                               Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 57 of 105
    EXHIBIT 4 TABLE 2

                                             Analyzing UNC's Admissions Process:
                                             Race/Ethnicity as Multiplicative Factors
                                             2011-12 to 2016-17 Admissions Cycles [1]
                                                                             (A)                            (B)                         (C)                   (D) = (C) x (A)
                                                                                                 Share of Pseudo R2                                             Share of
                                                                                                  Due to Variables           Share of Pseudo R2               Admissions
                                                                                                     Other than                    Due to                    Decision due to
            Description of Specification                                Pseudo R2                  Race/Ethnicity              Race/Ethnicity                Race/Ethnicity
  In-State Applicants
   Alternative Hoxby Opening Report Exhibit 1
                                                                            0.576                          87.6%                      12.4%                         7.1%
   Table 2 Row 9 [2]
   Alternative Hoxby Opening Report Exhibit 1
                                                                            0.697                          87.8%                      12.2%                         8.5%
   Table 2 Row 9 with Ratings Variables [3]


  Out-of-State Applicants
   Alternative Hoxby Opening Report Exhibit 1
                                                                            0.400                          77.7%                      22.3%                         8.9%
   Table 2 Row 9 [2]
   Alternative Hoxby Opening Report Exhibit 1
                                                                            0.565                          80.1%                      19.9%                         11.2%
   Table 2 Row 9 with Ratings Variables [3]

Source: Connect Carolina; Expert Report and Production of Caroline M. Hoxby, January 12, 2018; Expert Report and Production of Peter S. Arcidiacono, January 17,
2018; Expert Report and Production of Peter S. Arcidiacono, April 6, 2018
Note:
[1] The 2011-12 to 2016-17 admissions cycles refer to the classes of 2016 through 2021 per Arcidiacono's terminology.
[2] As in Exhibit 1 Table 2 Row 9 in the Hoxby Opening Report, regressors include: SAT Combined, ACT Comp, Class Rank, GPA, Sex, Min Coursework, HS Sport,
Faculty/Staff Child, Alum Parent, Early Action, Citizenship Type, Fee Waiver, and Within-School GPA Rank (SGR). As suggested in the Arcidiacono Rebuttal Report
Section 2.4, this table incorporates the following changes: (a) foreign and incomplete/withdrawn applicants are removed, as are applicants in any "Special Recruiting
Category;" (b) indicators for admissions cycle are included; (c) indicators for first generation college are included in lieu of indicators for parents' education; (d) indicators
for early action are included; (e) the 2011-12 and 2012-13 admissions cycles are included; (e) the regression is run separately for in-state and out-of-state applicants.
URM status is a multiplicative factor for all variables (except for the indicator for admissions cycle) in the Model.
[3] In addition to the changes implemented in Alternative Hoxby Opening Exhibit 1 Table 2 Row 9, per Arcidiacono Rebuttal Report Section 2.4, five ratings variables
(program, performance, extracurricular activities, essay, and personal qualities) are included in the Model, and missing indicators are set to 1 for students that have a
rating marked as 0.



                                                                       Confidential – Subject to Protective Order


                                Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 58 of 105
      EXHIBIT 5 TABLE 1

     Class Rank Admissions Modeling by Accepting Students in Top 7.91% by Class Rank Percentile
                        Predicted Admitted Class, 2014-15 Admissions Cycle [1]
                                                                                                             Predicted UNC NC Resident
                                               Actual UNC NC Resident                                      Public School Admitted Students                                            Change vis-à-vis
                                         Public School Admitted Students [2]                                  from the Top 7.91% Pool [3]                                            Current Actuals [4]
                                                      Percent of                                                       Percent of                                                        Percent of
                                                       Admitted    Avg Test Score                                      Admitted    Avg Test Score                                        Admitted      Avg Test Score
    Race/Ethnicity [5]                 Number          Students          [6]                           Number          Students            [6]                         Number            Students            [6]
African American                          349             8.8%            1212                            417             10.5%           1085                            68                  1.7%          -126
Asian                                     494            12.4%            1375                            283              7.1%           1342                          -211                 -5.3%            -33
Hispanic                                  238             6.0%            1254                            230              5.8%           1158                            -8                 -0.2%            -96
Native American                            70             1.8%            1264                             18              0.5%           1132                           -52                 -1.3%          -132
Pacific Islander                            4             0.1%            1270                              5              0.1%           1130                             1                  0.0%          -140
White                                   2,664            67.1%            1341                          2,907             73.2%           1279                           243                  6.1%            -62
Missing                                   154             3.9%            1376                              -                  -               -                        -154                 -3.9%               -
Multi-racial                                -                 -              -                            113              2.8%           1232                           113                  2.8%               -
Total                                   3,973           100.0%            1329                          3,973            100.0%           1254                             0                  0.0%            -75
Total URM [5]                             657            16.5%            1233                            761             19.2%           1127                           104                  2.6%          -106
Total non-URM [5]                       3,316            83.5%            1348                          3,212             80.8%           1284                          -104                 -2.6%            -64

Source: 2010 Census; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North
Carolina Public High School List; U.S. Department of Education
Note:
[1] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[2] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing rank data and test scores. The federal waterfall
for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007 USED
Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To allow for
consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as
Hispanic.
[3] Summary statistics are calculated across all admitted students using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood that not all identified students will apply to
UNC.
[4] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC admitted students.
[5] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students reporting their race in
Connect Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[6] For students who are matched to Connect Carolina and have scores in Connect Carolina, SAT scores are the maximum of their total SAT score in Connect Carolina and the corresponding SAT value for their ACT
composite score in Connect Carolina (using the 2009 College Board Concordance Table). For students that do not have Connect Carolina scores and who took the SAT and/or took the ACT multiple times according
to NCERDC, SAT scores are the maximum of students' highest combined SAT section scores in NCERDC and the corresponding SAT value for students' highest combined ACT section scores in NCERDC (using the
2009 College Board Concordance Table). For students that do not have Connect Carolina scores and who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest
combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase
their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                       Confidential – Subject to Protective Order


                                        Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 59 of 105
      EXHIBIT 5 TABLE 2

     Class Rank Admissions Modeling by Accepting Students in Top 7.27% by Class Rank Percentile
                       Predicted Matriculated Class, 2014-15 Admissions Cycle [1]
                                                                                                             Predicted UNC NC Resident
                                              Actual UNC NC Resident                                     Public School Matriculated Students                                          Change vis-à-vis
                                       Public School Matriculated Students [2]                                from the Top 7.27% Pool [3]                                            Current Actuals [4]
                                                     Percent of                                                        Percent of                                                        Percent of
                                                    Matriculated Avg Test Score                                      Matriculated Avg Test Score                                        Matriculated Avg Test Score
    Race/Ethnicity [5]                 Number         Students          [6]                            Number          Students            [6]                         Number            Students          [6]
African American                          229            9.2%            1187                             282             11.3%           1069                            53                  2.1%        -119
Asian                                     350           14.0%            1352                             199              8.0%           1319                          -151                 -6.1%          -34
Hispanic                                  160            6.4%            1233                             156              6.3%           1141                            -4                 -0.2%          -92
Native American                            45            1.8%            1260                              11              0.4%           1132                           -34                 -1.4%        -128
Pacific Islander                            2            0.1%            1325                               3              0.1%           1119                             1                  0.0%        -206
White                                   1,617           64.8%            1328                           1,775             71.1%           1267                           158                  6.3%          -61
Missing                                    92            3.7%            1358                               -                  -               -                         -92                 -3.7%             -
Multi-racial                                -                 -               -                            70              2.8%           1209                            70                  2.8%             -
Total                                   2,495          100.0%            1312                           2,496            100.0%           1238                             1                  0.0%          -74
Total URM [5]                             434           17.4%            1212                             509             20.4%           1109                            75                  3.0%        -103
Total non-URM [5]                       2,061           82.6%            1334                           1,988             79.6%           1271                           -74                 -3.0%          -62

Source: 2010 Census; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North
Carolina Public High School List; U.S. Department of Education
Note:
[1] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[2] The baseline actual UNC matriculated students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing rank data and test scores. The federal
waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American, Asian, Pacific Islander, or white (2007
USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are both African American and Hispanic as African American. To allow
for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized
as Hispanic.
[3] The matriculation probability for each NCERDC student is predicted based on a probit regression using data for the actual 2011-12 to 2014-15 UNC admits: matriculation is regressed on maximum SAT combined
test score for students with a maximum test score between 1080 and 1460. Regressions are estimated separately by race for African American, Asian, Hispanic, and white students. For Native American and Pacific
Islander students, a regression is estimated across all students because of small sample size. Students identified only as multi-racial in NCERDC are given a weighted matriculation probability based on 2010 Census
data for those who self-reported as multi-racial: 52.5% African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander. Summary statistics are calculated across all admitted
students using matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are then calculated and reduced by multiplying them by 0.75 to account for the likelihood that not all
identified students will apply to UNC.
[4] The difference is calculated as the value under the hypothetical plan minus the value for the actual UNC matriculated students.
[5] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students. A number of students identified only as multi-racial in NCERDC whereas all students reporting their race in
Connect Carolina identified their specific race(s). Based on 2010 Census data, 85% of students self-reporting as multi-racial are considered as URM, and are included in Total URM.
[6] For students who are matched to Connect Carolina and have scores in Connect Carolina, SAT scores are the maximum of their total SAT score in Connect Carolina and the corresponding SAT value for their ACT
composite score in Connect Carolina (using the 2009 College Board Concordance Table). For students that do not have Connect Carolina scores and who took the SAT and/or took the ACT multiple times according
to NCERDC, SAT scores are the maximum of students' highest combined SAT section scores in NCERDC and the corresponding SAT value for students' highest combined ACT section scores in NCERDC (using the
2009 College Board Concordance Table). For students that do not have Connect Carolina scores and who took only the ACT once but not the SAT, SAT scores are the corresponding SAT value for students' highest
combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by 1.1 points, as the ACT reports that students first testing as juniors increase
their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).




                                                                                       Confidential – Subject to Protective Order


                                        Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 60 of 105
EXHIBIT 6 TABLE 1
      Admissions Modeling with 750 Seats Set Aside for Students that Planned to Attend a 2-Year
           In-State Community & Technical College Upon Graduation from High School [1]
                       Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                            Actual UNC NC Resident                               Predicted UNC NC Resident                      Students Needed from Non-
                                                 Public School                              Public School Admitted Students from                  Disadvantaged Pool to
                                             Admitted Students [3]                                 Disadvantaged Pool [5]                              Match Actual               Feasibility [8]
                                                                                                                                                     [A]          [B]
                                              Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test          Feasible Trials
       Race/Ethnicity            Number            Students              Score [4]     Number [6]          Students             Score [4]         Number       Score [7]           out of 100
 African American                  360                8.8%                 1214           43                   5.7%                1110               317          1228                0
 Asian                             519              12.7%                  1380           20                   2.7%                1130               499          1390                0
 Hispanic                          241                5.9%                 1255           53                   7.1%                1137               188          1289                0
 Native American                    74                1.8%                 1272           10                   1.3%                1126                64          1295                0
 Pacific Islander                    4                0.1%                 1270            0                   0.0%                1098                  4         1270                0
 White                           2,727              66.7%                  1342          623                  83.2%                1144             2,104          1401                0
 Missing                           161                3.9%                 1378            -                       -                   -              161          1378                 -
 Total                           4,086             100.0%                  1330          749                100.0%                 1141             3,337          1373
 Total URM [9]                     675              16.5%                  1235          106                  14.2%                1125               569          1256                  0
 Total Non-URM [9]               3,411              83.5%                  1349          643                  85.8%                1143             2,768          1397

 Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
 We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

 Note:
 [1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
 NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
 Report, ¶ 253).
 [2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
 [3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
 federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
 Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
 both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
 federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
 [4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
 for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
 corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
 [5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
 that not all identified students will apply to UNC.
 [6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
 American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
 [7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
 [8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
 Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
 of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
 students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
 needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
 average test scores for the actual students.
 [9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                          Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 61 of 105
EXHIBIT 6 TABLE 2
     Admissions Modeling with 1500 Seats Set Aside for Students that Planned to Attend a 2-Year
          In-State Community & Technical College Upon Graduation from High School [1]
                       Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                            Actual UNC NC Resident                               Predicted UNC NC Resident                      Students Needed from Non-
                                                 Public School                              Public School Admitted Students from                  Disadvantaged Pool to
                                             Admitted Students [3]                                 Disadvantaged Pool [5]                              Match Actual               Feasibility [8]
                                                                                                                                                     [A]          [B]
                                              Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test          Feasible Trials
       Race/Ethnicity            Number            Students              Score [4]     Number [6]          Students             Score [4]         Number       Score [7]           out of 100
 African American                  360                8.8%                 1214           118                  7.9%                1017               242          1310                0
 Asian                             519              12.7%                  1380            36                  2.4%                1062               483          1404                0
 Hispanic                          241                5.9%                 1255           116                  7.7%                1053               125          1443                0
 Native American                    74                1.8%                 1272            25                  1.7%                1040                49          1391                0
 Pacific Islander                    4                0.1%                 1270             1                  0.1%                 964                  3         1372                0
 White                           2,727              66.7%                  1342         1,202                 80.2%                1074             1,525          1553                0
 Missing                           161                3.9%                 1378             -                      -                   -              161          1378                 -
 Total                           4,086             100.0%                  1330         1,498               100.0%                 1067             2,588          1483
 Total URM [9]                     675              16.5%                  1235           259                 17.3%                1035               416          1359                  0
 Total Non-URM [9]               3,411              83.5%                  1349         1,239                 82.7%                1074             2,172          1507

 Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
 We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

 Note:
 [1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
 NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
 Report, ¶ 253).
 [2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
 [3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
 federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
 Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
 both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
 federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
 [4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
 for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
 corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
 [5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
 that not all identified students will apply to UNC.
 [6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
 American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
 [7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
 [8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
 Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
 of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
 students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
 needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
 average test scores for the actual students.
 [9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                          Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 62 of 105
EXHIBIT 7 TABLE 1
  Admissions Modeling with 750 Seats Set Aside for Students from the 10% of High Schools with
                      the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                            Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                 Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                             Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                    [A]         [B]
                                              Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
       Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
 African American                 360                 8.8%                 1214          350                  46.6%                 841               10        14274                   0
 Asian                            519               12.7%                  1380           19                   2.5%                 907              500         1398                   0
 Hispanic                         241                 5.9%                 1255          129                  17.2%                 902              112         1663                   0
 Native American                   74                 1.8%                 1272            7                   0.9%                 890               67         1312                   0
 Pacific Islander                   4                 0.1%                 1270            2                   0.3%                 863                 2        1677                   0
 White                          2,727               66.7%                  1342          244                  32.5%                 967            2,483         1379                   0
 Missing                          161                 3.9%                 1378            -                       -                   -             161         1378                    -
 Total                          4,086              100.0%                  1330          751                100.0%                  894            3,335         1429
 Total URM [9]                    675               16.5%                  1235          486                  64.7%                 858              189         2206                    0
 Total Non-URM [9]              3,411               83.5%                  1349          265                  35.3%                 962            3,146         1382

 Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
 We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

 Note:
 [1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the
 disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
 [2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
 [3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
 federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
 Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
 both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
 federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
 [4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
 for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
 corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
 [5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
 that not all identified students will apply to UNC.
 [6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
 African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
 [7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
 [8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
 Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
 of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
 students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
 needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
 the average test scores for the actual students.
 [9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                          Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 63 of 105
EXHIBIT 7 TABLE 2
     Admissions Modeling with 1500 Seats Set Aside for Students from the 25% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                      Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                            Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                 Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                             Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                    [A]          [B]
                                              Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
       Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
 African American                 360                 8.8%                 1214           396                 26.4%                1052               -36           N/A                 0
 Asian                            519               12.7%                  1380            61                  4.1%                1124              458          1414                  0
 Hispanic                         241                 5.9%                 1255           149                  9.9%                1079                92         1541                  0
 Native American                   74                 1.8%                 1272            16                  1.1%                1068                58         1328                  0
 Pacific Islander                   4                 0.1%                 1270             4                  0.3%                1151                 0           N/A                 0
 White                          2,727               66.7%                  1342           872                 58.2%                1151            1,855          1432                  0
 Missing                          161                 3.9%                 1378             -                      -                   -             161          1378                   -
 Total                          4,086              100.0%                  1330         1,498               100.0%                 1116            2,588          1455
 Total URM [9]                    675               16.5%                  1235           561                 37.4%                1060              114          2099                   0
 Total Non-URM [9]              3,411               83.5%                  1349           937                 62.6%                1149            2,474          1425

 Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
 We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

 Note:
 [1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the
 disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
 [2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
 [3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
 federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
 Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
 both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
 federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
 [4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
 for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
 corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
 1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
 [5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
 that not all identified students will apply to UNC.
 [6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
 African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
 [7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
 [8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
 Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
 of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
 students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
 needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
 the average test scores for the actual students.
 [9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                          Confidential – Subject to Protective Order


                            Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 64 of 105
                         Appendix A




Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 65 of 105
    Admissions Modeling with 1000 Seats Set Aside for Students that Planned to Attend a 2-Year
         In-State Community & Technical College Upon Graduation from High School [1]
                      Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                              Public School Admitted Students from                  Disadvantaged Pool to
                                            Admitted Students [3]                                 Disadvantaged Pool [5]                              Match Actual               Feasibility [8]
                                                                                                                                                    [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test          Feasible Trials
      Race/Ethnicity            Number            Students              Score [4]     Number [6]          Students             Score [4]         Number       Score [7]           out of 100
African American                  360                8.8%                 1214           58                   5.8%                1085               302          1239                0
Asian                             519              12.7%                  1380           25                   2.5%                1109               494          1394                0
Hispanic                          241                5.9%                 1255           73                   7.3%                1098               168          1324                0
Native American                    74                1.8%                 1272           15                   1.5%                1095                59          1317                0
Pacific Islander                    4                0.1%                 1270            0                   0.0%                1071                  4         1270                0
White                           2,727              66.7%                  1342          828                  82.9%                1114             1,899          1441                0
Missing                           161                3.9%                 1378            -                       -                   -              161          1378                 -
Total                           4,086             100.0%                  1330          999                100.0%                 1111             3,087          1401
Total URM [9]                     675              16.5%                  1235          146                  14.6%                1093               529          1274                  0
Total Non-URM [9]               3,411              83.5%                  1349          853                  85.4%                1114             2,558          1428

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  1


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 66 of 105
    Admissions Modeling with 1250 Seats Set Aside for Students that Planned to Attend a 2-Year
         In-State Community & Technical College Upon Graduation from High School [1]
                      Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                              Public School Admitted Students from                  Disadvantaged Pool to
                                            Admitted Students [3]                                 Disadvantaged Pool [5]                              Match Actual               Feasibility [8]
                                                                                                                                                    [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test          Feasible Trials
      Race/Ethnicity            Number            Students              Score [4]     Number [6]          Students             Score [4]         Number       Score [7]           out of 100
African American                  360                8.8%                 1214            87                  7.0%                1046               273          1267                0
Asian                             519              12.7%                  1380            30                  2.4%                1091               489          1398                0
Hispanic                          241                5.9%                 1255            91                  7.3%                1076               150          1364                0
Native American                    74                1.8%                 1272            21                  1.7%                1051                53          1360                0
Pacific Islander                    4                0.1%                 1270             0                  0.0%                1054                  4         1270                0
White                           2,727              66.7%                  1342         1,020                 81.7%                1093             1,707          1491                0
Missing                           161                3.9%                 1378             -                      -                   -              161          1378                 -
Total                           4,086             100.0%                  1330         1,249               100.0%                 1088             2,837          1437
Total URM [9]                     675              16.5%                  1235           199                 15.9%                1060               476          1308                  0
Total Non-URM [9]               3,411              83.5%                  1349         1,050                 84.1%                1093             2,361          1463

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  2


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 67 of 105
     Admissions Modeling with 750 Seats Set Aside for Students that Planned to Attend a 2-Year
          In-State Community & Technical College Upon Graduation from High School [1]
                     Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]           [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191            33                   5.9%               1094              202          1207                 0
Asian                            365                14.3%                 1356            17                   3.0%               1125              348          1367                 0
Hispanic                         162                 6.3%                 1234            41                   7.3%               1125              121          1271                 0
Native American                   46                 1.8%                 1262             8                   1.4%               1121               38          1291                 0
Pacific Islander                   2                 0.1%                 1325             0                   0.0%               1087                2          1325                 0
White                          1,656                64.7%                 1329           461                 82.3%                1136            1,195          1403                 0
Missing                           95                 3.7%                 1359             -                       -                  -              95          1359                  -
Total                          2,561               100.0%                 1314           560                100.0%                1132            2,001          1365
Total URM [9]                    443                17.3%                 1214            82                 14.6%                1112              361          1238                   0
Total Non-URM [9]              2,118                82.7%                 1335           478                 85.4%                1136            1,640          1393

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   3


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 68 of 105
   Admissions Modeling with 1000 Seats Set Aside for Students that Planned to Attend a 2-Year
        In-State Community & Technical College Upon Graduation from High School [1]
                   Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]           [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191            46                   6.0%               1071              189          1221                 0
Asian                            365                14.3%                 1356            22                   2.9%               1104              343          1372                 0
Hispanic                         162                 6.3%                 1234            58                   7.6%               1086              104          1317                 0
Native American                   46                 1.8%                 1262            11                   1.4%               1089               35          1316                 0
Pacific Islander                   2                 0.1%                 1325             0                   0.0%               1062                2          1325                 0
White                          1,656                64.7%                 1329           625                 82.0%                1107            1,031          1464                 0
Missing                           95                 3.7%                 1359             -                       -                  -              95          1359                  -
Total                          2,561               100.0%                 1314           762                100.0%                1103            1,799          1404
Total URM [9]                    443                17.3%                 1214           115                 15.1%                1081              328          1261                   0
Total Non-URM [9]              2,118                82.7%                 1335           647                 84.9%                1107            1,471          1435

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   4


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 69 of 105
   Admissions Modeling with 1250 Seats Set Aside for Students that Planned to Attend a 2-Year
        In-State Community & Technical College Upon Graduation from High School [1]
                   Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]           [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191            71                   7.3%               1032              164          1260                 0
Asian                            365                14.3%                 1356            26                   2.7%               1086              339          1377                 0
Hispanic                         162                 6.3%                 1234            73                   7.5%               1064               89          1374                 0
Native American                   46                 1.8%                 1262            17                   1.8%               1044               29          1389                 0
Pacific Islander                   2                 0.1%                 1325             0                   0.0%               1046                2          1325                 0
White                          1,656                64.7%                 1329           780                 80.7%                1085              876          1546                 0
Missing                           95                 3.7%                 1359             -                       -                  -              95          1359                  -
Total                          2,561               100.0%                 1314           967                100.0%                1079            1,594          1457
Total URM [9]                    443                17.3%                 1214           161                 16.6%                1048              282          1309                   0
Total Non-URM [9]              2,118                82.7%                 1335           806                 83.4%                1085            1,312          1489

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   5


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 70 of 105
   Admissions Modeling with 1500 Seats Set Aside for Students that Planned to Attend a 2-Year
        In-State Community & Technical College Upon Graduation from High School [1]
                   Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]           [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191            98                   8.3%               1004              137          1325                 0
Asian                            365                14.3%                 1356            32                   2.7%               1056              333          1385                 0
Hispanic                         162                 6.3%                 1234            95                   8.1%               1042               67          1508                 0
Native American                   46                 1.8%                 1262            20                   1.7%               1033               26          1438                 0
Pacific Islander                   2                 0.1%                 1325             1                   0.1%                960                1          1690                 0
White                          1,656                64.7%                 1329           929                 79.1%                1065              727          1666                 0
Missing                           95                 3.7%                 1359             -                       -                  -              95          1359                  -
Total                          2,561               100.0%                 1314         1,175                100.0%                1057            1,386          1532
Total URM [9]                    443                17.3%                 1214           213                 18.1%                1023              230          1391                   0
Total Non-URM [9]              2,118                82.7%                 1335           962                 81.9%                1065            1,156          1560

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students that planned to attend a 2-year in-state community or technical college upon graduation from high school in 2014-15 from the
NCERDC exit data. The students admitted in the disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening
Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than the
average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   6


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 71 of 105
                         Appendix B




Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 72 of 105
    Admissions Modeling with 1000 Seats Set Aside for Students from the 10% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           470                 47.0%                 846              -110           N/A                 0
Asian                            519               12.7%                  1380            21                  2.1%                 908               498         1400                  0
Hispanic                         241                 5.9%                 1255           184                 18.4%                 897                57         2414                  0
Native American                   74                 1.8%                 1272            10                  1.0%                 931                64         1325                  0
Pacific Islander                   4                 0.1%                 1270             2                  0.2%                 870                 2         1670                  0
White                          2,727               66.7%                  1342           313                 31.3%                 966            2,414          1391                  0
Missing                          161                 3.9%                 1378             -                      -                   -              161         1378                   -
Total                          4,086              100.0%                  1330         1,000               100.0%                  895            3,086          1472
Total URM [9]                    675               16.5%                  1235           664                 66.4%                 861                11        23809                   0
Total Non-URM [9]              3,411               83.5%                  1349           336                 33.6%                 962            3,075          1392

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  1


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 73 of 105
    Admissions Modeling with 1250 Seats Set Aside for Students from the 10% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           590                 47.2%                 845              -230           N/A                 0
Asian                            519               12.7%                  1380            27                  2.2%                 891               492         1407                  0
Hispanic                         241                 5.9%                 1255           245                 19.6%                 885                -4           N/A                 0
Native American                   74                 1.8%                 1272            12                  1.0%                 917                62         1341                  0
Pacific Islander                   4                 0.1%                 1270             3                  0.2%                 861                 1         2497                  0
White                          2,727               66.7%                  1342           372                 29.8%                 949            2,355          1404                  0
Missing                          161                 3.9%                 1378             -                      -                   -              161         1378                   -
Total                          4,086              100.0%                  1330         1,249               100.0%                  885            2,837          1526
Total URM [9]                    675               16.5%                  1235           847                 67.8%                 857              -172           N/A                  0
Total Non-URM [9]              3,411               83.5%                  1349           402                 32.2%                 945            3,009          1403

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  2


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 74 of 105
    Admissions Modeling with 1500 Seats Set Aside for Students from the 10% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           721                 48.2%                 832              -361           N/A                 0
Asian                            519               12.7%                  1380            29                  1.9%                 886               490         1409                  0
Hispanic                         241                 5.9%                 1255           302                 20.2%                 866               -61           N/A                 0
Native American                   74                 1.8%                 1272            14                  0.9%                 905                60         1358                  0
Pacific Islander                   4                 0.1%                 1270             3                  0.2%                 861                 1         2498                  0
White                          2,727               66.7%                  1342           428                 28.6%                 930            2,299          1419                  0
Missing                          161                 3.9%                 1378             -                      -                   -              161         1378                   -
Total                          4,086              100.0%                  1330         1,497               100.0%                  869            2,589          1597
Total URM [9]                    675               16.5%                  1235         1,037                 69.3%                 843              -362           N/A                  0
Total Non-URM [9]              3,411               83.5%                  1349           460                 30.7%                 927            2,951          1415

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  3


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 75 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 15% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                    Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                   [A]         [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
African American                 360                 8.8%                 1214          262                  35.0%                1001               98         1783                   0
Asian                            519               12.7%                  1380           29                   3.9%                1069              490         1398                   0
Hispanic                         241                 5.9%                 1255          111                  14.8%                1037              130         1442                   0
Native American                   74                 1.8%                 1272           10                   1.3%                1024               64         1311                   0
Pacific Islander                   4                 0.1%                 1270            2                   0.3%                1070                 2        1470                   0
White                          2,727               66.7%                  1342          334                  44.7%                1072            2,393         1380                   0
Missing                          161                 3.9%                 1378            -                       -                   -             161         1378                    -
Total                          4,086              100.0%                  1330          748                100.0%                 1041            3,338         1395
Total URM [9]                    675               16.5%                  1235          383                  51.2%                1012              292         1527                    0
Total Non-URM [9]              3,411               83.5%                  1349          365                  48.8%                1072            3,046         1383

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  4


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 76 of 105
    Admissions Modeling with 1000 Seats Set Aside for Students from the 15% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214          380                  38.1%                 952               -20           N/A                 0
Asian                            519               12.7%                  1380           33                   3.3%                1032              486          1404                  0
Hispanic                         241                 5.9%                 1255          151                  15.1%                 993                90         1696                  0
Native American                   74                 1.8%                 1272           14                   1.4%                 993                60         1337                  0
Pacific Islander                   4                 0.1%                 1270            3                   0.3%                 973                 1         2162                  0
White                          2,727               66.7%                  1342          416                  41.7%                1031            2,311          1398                  0
Missing                          161                 3.9%                 1378            -                       -                   -             161          1378                   -
Total                          4,086              100.0%                  1330          997                100.0%                  994            3,089          1439
Total URM [9]                    675               16.5%                  1235          545                  54.7%                 964              130          2370                   0
Total Non-URM [9]              3,411               83.5%                  1349          452                  45.3%                1031            2,959          1398

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  5


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 77 of 105
    Admissions Modeling with 1250 Seats Set Aside for Students from the 15% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           505                 40.5%                 901              -145           N/A                 0
Asian                            519               12.7%                  1380            39                  3.1%                1005               480         1410                  0
Hispanic                         241                 5.9%                 1255           189                 15.1%                 957                52         2341                  0
Native American                   74                 1.8%                 1272            19                  1.5%                 936                55         1388                  0
Pacific Islander                   4                 0.1%                 1270             3                  0.2%                 969                 1         2174                  0
White                          2,727               66.7%                  1342           493                 39.5%                 998            2,234          1418                  0
Missing                          161                 3.9%                 1378             -                      -                   -              161         1378                   -
Total                          4,086              100.0%                  1330         1,248               100.0%                  952            2,838          1497
Total URM [9]                    675               16.5%                  1235           713                 57.1%                 917               -38           N/A                  0
Total Non-URM [9]              3,411               83.5%                  1349           535                 42.9%                 999            2,876          1414

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  6


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 78 of 105
    Admissions Modeling with 1500 Seats Set Aside for Students from the 15% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           624                 41.7%                 874              -264           N/A                 0
Asian                            519               12.7%                  1380            45                  3.0%                 987               474         1417                  0
Hispanic                         241                 5.9%                 1255           235                 15.7%                 921                 6        14354                  0
Native American                   74                 1.8%                 1272            23                  1.5%                 886                51         1446                  0
Pacific Islander                   4                 0.1%                 1270             4                  0.3%                 921                 0           N/A                 0
White                          2,727               66.7%                  1342           565                 37.8%                 971            2,162          1439                  0
Missing                          161                 3.9%                 1378             -                      -                   -              161         1378                   -
Total                          4,086              100.0%                  1330         1,496               100.0%                  922            2,590          1566
Total URM [9]                    675               16.5%                  1235           882                 59.0%                 887              -207           N/A                  0
Total Non-URM [9]              3,411               83.5%                  1349           614                 41.0%                 972            2,797          1432

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  7


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 79 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 20% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                    Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                   [A]         [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
African American                 360                 8.8%                 1214          213                  28.4%                1106              147         1370                   0
Asian                            519               12.7%                  1380           31                   4.1%                1194              488         1392                   0
Hispanic                         241                 5.9%                 1255           75                  10.0%                1146              166         1305                   0
Native American                   74                 1.8%                 1272            6                   0.8%                1155               68         1282                   0
Pacific Islander                   4                 0.1%                 1270            3                   0.4%                1229                 1        1394                   0
White                          2,727               66.7%                  1342          422                  56.3%                1188            2,305         1370                   0
Missing                          161                 3.9%                 1378            -                       -                   -             161         1378                    -
Total                          4,086              100.0%                  1330          750                100.0%                 1161            3,336         1369
Total URM [9]                    675               16.5%                  1235          294                  39.2%                1117              381         1326                    0
Total Non-URM [9]              3,411               83.5%                  1349          456                  60.8%                1189            2,955         1374

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  8


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 80 of 105
    Admissions Modeling with 1000 Seats Set Aside for Students from the 20% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                   [A]         [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
African American                 360                 8.8%                 1214          304                  30.5%                1056               56         2074                   0
Asian                            519               12.7%                  1380           40                   4.0%                1137              479         1400                   0
Hispanic                         241                 5.9%                 1255          112                  11.2%                1089              129         1400                   0
Native American                   74                 1.8%                 1272           10                   1.0%                1070               64         1304                   0
Pacific Islander                   4                 0.1%                 1270            3                   0.3%                1143                 1        1651                   0
White                          2,727               66.7%                  1342          529                  53.0%                1152            2,198         1388                   0
Missing                          161                 3.9%                 1378            -                       -                   -             161         1378                    -
Total                          4,086              100.0%                  1330          998                100.0%                 1114            3,088         1400
Total URM [9]                    675               16.5%                  1235          426                  42.7%                1065              249         1527                    0
Total Non-URM [9]              3,411               83.5%                  1349          572                  57.3%                1151            2,839         1389

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  9


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 81 of 105
    Admissions Modeling with 1250 Seats Set Aside for Students from the 20% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           406                 32.6%                1020               -46           N/A                 0
Asian                            519               12.7%                  1380            47                  3.8%                1125              472          1405                  0
Hispanic                         241                 5.9%                 1255           141                 11.3%                1058              100          1533                  0
Native American                   74                 1.8%                 1272            12                  1.0%                1069                62         1311                  0
Pacific Islander                   4                 0.1%                 1270             3                  0.2%                1138                 1         1667                  0
White                          2,727               66.7%                  1342           638                 51.2%                1120            2,089          1410                  0
Missing                          161                 3.9%                 1378             -                      -                   -             161          1378                   -
Total                          4,086              100.0%                  1330         1,247               100.0%                 1080            2,839          1440
Total URM [9]                    675               16.5%                  1235           559                 44.8%                1031              116          2220                   0
Total Non-URM [9]              3,411               83.5%                  1349           688                 55.2%                1120            2,723          1407

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  10


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 82 of 105
    Admissions Modeling with 1500 Seats Set Aside for Students from the 20% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                             Match Actual               Feasibility [8]
                                                                                                                                                   [A]          [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                       Avg Test           Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number       Score [7]             out of 100
African American                 360                 8.8%                 1214           516                 34.5%                 986              -156           N/A                 0
Asian                            519               12.7%                  1380            56                  3.7%                1096               463         1414                  0
Hispanic                         241                 5.9%                 1255           175                 11.7%                1026                66         1863                  0
Native American                   74                 1.8%                 1272            15                  1.0%                1019                59         1336                  0
Pacific Islander                   4                 0.1%                 1270             4                  0.3%                1132                 0           N/A                 0
White                          2,727               66.7%                  1342           731                 48.8%                1096            1,996          1432                  0
Missing                          161                 3.9%                 1378             -                      -                   -              161         1378                   -
Total                          4,086              100.0%                  1330         1,497               100.0%                 1049            2,589          1493
Total URM [9]                    675               16.5%                  1235           706                 47.2%                 997               -31           N/A                  0
Total Non-URM [9]              3,411               83.5%                  1349           791                 52.8%                1096            2,620          1426

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  11


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 83 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 25% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                    Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                   [A]         [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
African American                 360                 8.8%                 1214          157                  20.9%                1166              203         1251                   0
Asian                            519               12.7%                  1380           33                   4.4%                1233              486         1390                   0
Hispanic                         241                 5.9%                 1255           61                   8.1%                1201              180         1274                   0
Native American                   74                 1.8%                 1272            7                   0.9%                1182               67         1281                   0
Pacific Islander                   4                 0.1%                 1270            3                   0.4%                1260                 1        1301                   0
White                          2,727               66.7%                  1342          490                  65.2%                1243            2,237         1364                   0
Missing                          161                 3.9%                 1378            -                       -                   -             161         1378                    -
Total                          4,086              100.0%                  1330          751                100.0%                 1223            3,335         1355
Total URM [9]                    675               16.5%                  1235          225                  30.0%                1176              450         1265                    0
Total Non-URM [9]              3,411               83.5%                  1349          526                  70.0%                1242            2,885         1369

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  12


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 84 of 105
    Admissions Modeling with 1000 Seats Set Aside for Students from the 25% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                   [A]         [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
African American                 360                 8.8%                 1214          232                  23.2%                1124              128         1378                   0
Asian                            519               12.7%                  1380           46                   4.6%                1180              473         1399                   0
Hispanic                         241                 5.9%                 1255           83                   8.3%                1162              158         1304                   0
Native American                   74                 1.8%                 1272            9                   0.9%                1152               65         1289                   0
Pacific Islander                   4                 0.1%                 1270            3                   0.3%                1254                 1        1317                   0
White                          2,727               66.7%                  1342          626                  62.7%                1204            2,101         1383                   0
Missing                          161                 3.9%                 1378            -                       -                   -             161         1378                    -
Total                          4,086              100.0%                  1330          999                100.0%                 1181            3,087         1379
Total URM [9]                    675               16.5%                  1235          324                  32.4%                1134              351         1328                    0
Total Non-URM [9]              3,411               83.5%                  1349          675                  67.6%                1203            2,736         1385

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  13


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 85 of 105
    Admissions Modeling with 1250 Seats Set Aside for Students from the 25% of High Schools
                    with the Highest Shares of Disadvantaged Students [1]
                     Predicted Admitted Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                               Predicted UNC NC Resident                     Students Needed from Non-
                                                Public School                              Public School Admitted Students from                 Disadvantaged Pool to
                                            Admitted Students [3]                                  Disadvantaged Pool [5]                            Match Actual                Feasibility [8]
                                                                                                                                                   [A]         [B]
                                             Percent of Admitted        Avg Test                     Percent of Admitted       Avg Test                      Avg Test            Feasible Trials
      Race/Ethnicity           Number             Students              Score [4]     Number [6]          Students             Score [4]        Number      Score [7]              out of 100
African American                 360                 8.8%                 1214           311                 24.9%                1085               49         2030                   0
Asian                            519               12.7%                  1380            51                  4.1%                1168              468         1403                   0
Hispanic                         241                 5.9%                 1255           109                  8.7%                1124              132         1364                   0
Native American                   74                 1.8%                 1272            12                  1.0%                1108               62         1304                   0
Pacific Islander                   4                 0.1%                 1270             4                  0.3%                1154                 0          N/A                  0
White                          2,727               66.7%                  1342           762                 61.0%                1174            1,965         1407                   0
Missing                          161                 3.9%                 1378             -                      -                   -             161         1378                    -
Total                          4,086              100.0%                  1330         1,249               100.0%                 1146            2,837         1411
Total URM [9]                    675               16.5%                  1235           432                 34.6%                1096              243         1483                    0
Total Non-URM [9]              3,411               83.5%                  1349           817                 65.4%                1173            2,594         1405

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the
disadvantaged stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] Summary statistics are calculated across all students identified for admission using application probabilities as weights. Application probabilities are 0.75 to account for the likelihood
that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5%
African American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.



                                                                         Confidential – Subject to Protective Order                                                                                  14


                           Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 86 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 10% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                  Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           320                 48.8%                 828              -85           N/A                 0
Asian                            365                14.3%                 1356            17                   2.6%                896              348         1379                  0
Hispanic                         162                 6.3%                 1234           113                 17.2%                 887               49         2035                  0
Native American                   46                 1.8%                 1262             6                   0.9%                859               40         1322                  0
Pacific Islander                   2                 0.1%                 1325             2                   0.3%                857                0           N/A                 0
White                          1,656                64.7%                 1329           198                 30.2%                 948            1,458         1381                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           656                100.0%                 876            1,905         1465
Total URM [9]                    443                17.3%                 1214           439                 66.9%                 843                4        41932                    0
Total Non-URM [9]              2,118                82.7%                 1335           217                 33.1%                 943            1,901         1380

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   15


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 87 of 105
     Admissions Modeling with 1000 Seats Set Aside for Students from the 10% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           430                 49.0%                 834             -195           N/A                 0
Asian                            365                14.3%                 1356            20                   2.3%                897              345         1383                  0
Hispanic                         162                 6.3%                 1234           162                 18.5%                 885                0           N/A                 0
Native American                   46                 1.8%                 1262             8                   0.9%                903               38         1337                  0
Pacific Islander                   2                 0.1%                 1325             2                   0.2%                864                0           N/A                 0
White                          1,656                64.7%                 1329           255                 29.1%                 949            1,401         1398                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           877                100.0%                 879            1,684         1541
Total URM [9]                    443                17.3%                 1214           600                 68.4%                 849             -157           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           277                 31.6%                 945            1,841         1394

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   16


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 88 of 105
     Admissions Modeling with 1250 Seats Set Aside for Students from the 10% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           541                 49.2%                 834             -306           N/A                 0
Asian                            365                14.3%                 1356            25                   2.3%                881              340         1391                  0
Hispanic                         162                 6.3%                 1234           217                 19.7%                 874              -55           N/A                 0
Native American                   46                 1.8%                 1262            10                   0.9%                894               36         1364                  0
Pacific Islander                   2                 0.1%                 1325             2                   0.2%                856                0           N/A                 0
White                          1,656                64.7%                 1329           305                 27.7%                 934            1,351         1418                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314         1,100                100.0%                 872            1,461         1647
Total URM [9]                    443                17.3%                 1214           768                 69.8%                 846             -325           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           332                 30.2%                 930            1,786         1410

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   17


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 89 of 105
     Admissions Modeling with 1500 Seats Set Aside for Students from the 10% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           666                 50.0%                 823             -431           N/A                 0
Asian                            365                14.3%                 1356            27                   2.0%                877              338         1394                  0
Hispanic                         162                 6.3%                 1234           270                 20.3%                 856             -108           N/A                 0
Native American                   46                 1.8%                 1262            12                   0.9%                884               34         1395                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.2%                856               -1           N/A                 0
White                          1,656                64.7%                 1329           354                 26.6%                 915            1,302         1441                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314         1,332                100.0%                 856            1,229         1811
Total URM [9]                    443                17.3%                 1214           948                 71.2%                 833             -505           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           384                 28.8%                 912            1,734         1429

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 10% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   18


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 90 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 15% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                  Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           219                 36.4%                 982               16         4062                  0
Asian                            365                14.3%                 1356            26                   4.3%               1058              339         1379                  0
Hispanic                         162                 6.3%                 1234            91                 15.1%                1023               71         1505                  0
Native American                   46                 1.8%                 1262             8                   1.3%               1007               38         1315                  0
Pacific Islander                   2                 0.1%                 1325             1                   0.2%               1048                1         1602                  0
White                          1,656                64.7%                 1329           257                 42.7%                1057            1,399         1379                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           602                100.0%                1024            1,959         1403
Total URM [9]                    443                17.3%                 1214           318                 52.8%                 994              125         1775                    0
Total Non-URM [9]              2,118                82.7%                 1335           284                 47.2%                1057            1,834         1378

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   19


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 91 of 105
     Admissions Modeling with 1000 Seats Set Aside for Students from the 15% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           328                 39.7%                 933              -93           N/A                 0
Asian                            365                14.3%                 1356            30                   3.6%               1018              335         1386                  0
Hispanic                         162                 6.3%                 1234           127                 15.4%                 978               35         2165                  0
Native American                   46                 1.8%                 1262            12                   1.5%                972               34         1364                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.4%                954               -1           N/A                 0
White                          1,656                64.7%                 1329           327                 39.5%                1014            1,329         1406                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           827                100.0%                 976            1,734         1475
Total URM [9]                    443                17.3%                 1214           467                 56.5%                 946              -24           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           360                 43.5%                1014            1,758         1401

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   20


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 92 of 105
     Admissions Modeling with 1250 Seats Set Aside for Students from the 15% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           447                 42.3%                 882             -212           N/A                 0
Asian                            365                14.3%                 1356            35                   3.3%                991              330         1395                  0
Hispanic                         162                 6.3%                 1234           162                 15.3%                 941                0           N/A                 0
Native American                   46                 1.8%                 1262            16                   1.5%                914               30         1447                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.3%                950               -1           N/A                 0
White                          1,656                64.7%                 1329           394                 37.3%                 980            1,262         1438                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314         1,057                100.0%                 932            1,504         1583
Total URM [9]                    443                17.3%                 1214           625                 59.1%                 898             -182           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           432                 40.9%                 981            1,686         1426

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   21


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 93 of 105
     Admissions Modeling with 1500 Seats Set Aside for Students from the 15% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           559                 43.5%                 855             -324           N/A                 0
Asian                            365                14.3%                 1356            41                   3.2%                974              324         1404                  0
Hispanic                         162                 6.3%                 1234           204                 15.9%                 904              -42           N/A                 0
Native American                   46                 1.8%                 1262            20                   1.6%                864               26         1568                  0
Pacific Islander                   2                 0.1%                 1325             4                   0.3%                902               -2           N/A                 0
White                          1,656                64.7%                 1329           458                 35.6%                 952            1,198         1473                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314         1,286                100.0%                 901            1,275         1730
Total URM [9]                    443                17.3%                 1214           783                 60.9%                 868             -340           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           503                 39.1%                 953            1,615         1454

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 15% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   22


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 94 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 20% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                  Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           163                 29.4%                1090               72         1421                  0
Asian                            365                14.3%                 1356            25                   4.5%               1181              340         1369                  0
Hispanic                         162                 6.3%                 1234            57                 10.3%                1134              105         1289                  0
Native American                   46                 1.8%                 1262             5                   0.9%               1148               41         1276                  0
Pacific Islander                   2                 0.1%                 1325             2                   0.4%               1220                0           N/A                 0
White                          1,656                64.7%                 1329           303                 54.6%                1176            1,353         1363                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           555                100.0%                1147            2,006         1360
Total URM [9]                    443                17.3%                 1214           225                 40.5%                1102              218         1330                    0
Total Non-URM [9]              2,118                82.7%                 1335           330                 59.5%                1177            1,788         1364

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   23


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 95 of 105
     Admissions Modeling with 1000 Seats Set Aside for Students from the 20% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           244                 31.9%                1037               -9           N/A                 0
Asian                            365                14.3%                 1356            34                   4.4%               1120              331         1380                  0
Hispanic                         162                 6.3%                 1234            89                 11.6%                1075               73         1428                  0
Native American                   46                 1.8%                 1262             8                   1.0%               1058               38         1305                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.4%               1123               -1           N/A                 0
White                          1,656                64.7%                 1329           388                 50.7%                1138            1,268         1387                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           766                100.0%                1097            1,795         1407
Total URM [9]                    443                17.3%                 1214           341                 44.5%                1048              102         1772                    0
Total Non-URM [9]              2,118                82.7%                 1335           425                 55.5%                1137            1,693         1385

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   24


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 96 of 105
     Admissions Modeling with 1250 Seats Set Aside for Students from the 20% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           335                 34.2%                1002             -100           N/A                 0
Asian                            365                14.3%                 1356            40                   4.1%               1110              325         1386                  0
Hispanic                         162                 6.3%                 1234           114                 11.6%                1044               48         1686                  0
Native American                   46                 1.8%                 1262            10                   1.0%               1054               36         1319                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.3%               1117               -1           N/A                 0
White                          1,656                64.7%                 1329           478                 48.8%                1105            1,178         1420                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           980                100.0%                1062            1,581         1470
Total URM [9]                    443                17.3%                 1214           459                 46.8%                1014              -16           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           521                 53.2%                1105            1,597         1410

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   25


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 97 of 105
     Admissions Modeling with 1500 Seats Set Aside for Students from the 20% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           437                 36.4%                 968             -202           N/A                 0
Asian                            365                14.3%                 1356            49                   4.1%               1081              316         1399                  0
Hispanic                         162                 6.3%                 1234           145                 12.1%                1012               17         3131                  0
Native American                   46                 1.8%                 1262            12                   1.0%               1002               34         1353                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.2%               1111               -1           N/A                 0
White                          1,656                64.7%                 1329           556                 46.3%                1080            1,100         1455                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314         1,202                100.0%                1030            1,359         1565
Total URM [9]                    443                17.3%                 1214           594                 49.4%                 979             -151           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           608                 50.6%                1080            1,510         1438

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 20% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   26


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 98 of 105
 Admissions Modeling with 750 Seats Set Aside for Students from the 25% of High Schools with
                     the Highest Shares of Disadvantaged Students [1]
                  Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           112                 21.3%                1153              123         1227                  0
Asian                            365                14.3%                 1356            26                   4.9%               1224              339         1366                  0
Hispanic                         162                 6.3%                 1234            45                   8.5%               1189              117         1252                  0
Native American                   46                 1.8%                 1262             5                   0.9%               1178               41         1272                  0
Pacific Islander                   2                 0.1%                 1325             2                   0.4%               1256                0           N/A                 0
White                          1,656                64.7%                 1329           337                 63.9%                1233            1,319         1353                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           527                100.0%                1211            2,034         1341
Total URM [9]                    443                17.3%                 1214           162                 30.7%                1164              281         1244                    0
Total Non-URM [9]              2,118                82.7%                 1335           365                 69.3%                1233            1,753         1356

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   27


                       Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 99 of 105
     Admissions Modeling with 1000 Seats Set Aside for Students from the 25% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           175                 24.0%                1108               60         1434                  0
Asian                            365                14.3%                 1356            38                   5.2%               1169              327         1378                  0
Hispanic                         162                 6.3%                 1234            63                   8.6%               1150               99         1288                  0
Native American                   46                 1.8%                 1262             7                   1.0%               1147               39         1282                  0
Pacific Islander                   2                 0.1%                 1325             2                   0.3%               1250                0           N/A                 0
White                          1,656                64.7%                 1329           444                 60.9%                1192            1,212         1379                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           729                100.0%                1167            1,832         1373
Total URM [9]                    443                17.3%                 1214           245                 33.6%                1120              198         1331                    0
Total Non-URM [9]              2,118                82.7%                 1335           484                 66.4%                1191            1,634         1378

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   28


                     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 100 of 105
     Admissions Modeling with 1250 Seats Set Aside for Students from the 25% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           243                 26.0%                1068               -8           N/A                 0
Asian                            365                14.3%                 1356            43                   4.6%               1157              322         1383                  0
Hispanic                         162                 6.3%                 1234            84                   9.0%               1111               78         1368                  0
Native American                   46                 1.8%                 1262             9                   1.0%               1099               37         1301                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.3%               1138               -1           N/A                 0
White                          1,656                64.7%                 1329           551                 59.1%                1160            1,105         1413                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314           933                100.0%                1131            1,628         1419
Total URM [9]                    443                17.3%                 1214           336                 36.0%                1079              107         1638                    0
Total Non-URM [9]              2,118                82.7%                 1335           597                 64.0%                1160            1,521         1404

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   29


                     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 101 of 105
     Admissions Modeling with 1500 Seats Set Aside for Students from the 25% of High Schools
                     with the Highest Shares of Disadvantaged Students [1]
                    Predicted Matriculated Class, 2014-15 Admissions Cycle [2]
                                           Actual UNC NC Resident                              Predicted UNC NC Resident                      Students Needed from Non-
                                                Public School                         Public School Matriculants from Disadvantaged             Disadvantaged Pool to
                                               Matriculants [3]                                          Pool [5]                                    Match Actual                Feasibility [8]
                                                                                                                                                  [A]          [B]
                                                  Percent of            Avg Test                          Percent of           Avg Test                      Avg Test           Feasible Trials
      Race/Ethnicity           Number            Matriculants           Score [4]     Number [6]         Matriculants          Score [4]        Number       Score [7]            out of 100
African American                 235                 9.2%                 1191           319                 27.9%                1033              -84           N/A                 0
Asian                            365                14.3%                 1356            52                   4.5%               1111              313         1397                  0
Hispanic                         162                 6.3%                 1234           119                 10.4%                1064               43         1705                  0
Native American                   46                 1.8%                 1262            12                   1.0%               1058               34         1334                  0
Pacific Islander                   2                 0.1%                 1325             3                   0.3%               1135               -1           N/A                 0
White                          1,656                64.7%                 1329           640                 55.9%                1136            1,016         1450                  0
Missing                           95                 3.7%                 1359             -                       -                  -              95         1359                   -
Total                          2,561               100.0%                 1314         1,145                100.0%                1098            1,416         1489
Total URM [9]                    443                17.3%                 1214           450                 39.3%                1042               -7           N/A                   0
Total Non-URM [9]              2,118                82.7%                 1335           695                 60.7%                1134            1,423         1433

Source: 2010 Census; 2010-2014 American Community Survey 5-Year Estimates; College Board; Connect Carolina; Connect Carolina-NCERDC Crosswalk; "Multiple Testers: What Do
We Know About Them?," Harmston, M. and J. Crouse, ACT Inc., 2016; NCERDC; North Carolina Public High School List

Note:
[1] In the disadvantaged step, seats are set aside for students from the 25% of high schools with the highest shares of disadvantaged students. The students admitted in the disadvantaged
stage are those with the highest values of the race-blind admission index described in my opening report (Hoxby Opening Report, ¶ 253).
[2] The 2014-15 admissions cycle refers to the class of 2019 per Arcidiacono's terminology.
[3] The baseline actual UNC admitted students’ statistics were calculated from Connect Carolina using North Carolina resident public school students with non-missing test scores. The
federal waterfall for race/ethnicity, which is used by NCERDC, identifies individuals as Hispanic or not Hispanic, then secondarily categorizes them as African American, Native American,
Asian, Pacific Islander, or white (2007 USED Guidance on Maintaining, Collecting, and Reporting Race and Ethnicity Data). In contrast, Connect Carolina categorizes individuals that are
both African American and Hispanic as African American. To allow for consistent comparisons, in this analysis, Connect Carolina race/ethnicity is converted according to the order of the
federal race/ethnicity waterfall, such that a Hispanic and African American individual is categorized as Hispanic.
[4] For students who took the SAT and/or took the ACT multiple times, SAT scores are the maximum of students' highest combined SAT section scores and the corresponding SAT value
for students' highest combined ACT section scores (using the 2009 College Board Concordance Table). For students who took only the ACT once but not SAT, SAT scores are the
corresponding SAT value for students' highest combined ACT section scores plus 40 points. The 40 points adjustment roughly corresponds to a student's ACT score being adjusted up by
1.1 points, as the ACT reports that students first testing as juniors increase their Composite score by 1.1 points by their final test session (Harmston and Crouse, 2016).
[5] The matriculation probability for each NCERDC student is predicted based on a probit regression model using data for the actual 2013-14 and 2014-15 UNC admits: matriculation is
regressed on maximum test score for students with a maximum test score between 1080 and 1460. Regression is estimated separately by race for African American, Asian, Hispanic,
White students. For Native American and Pacific Islander students, regression is estimated across all students because of small sample size. Summary statistics are calculated across
all students identified for admission using application and matriculation probabilities as weights. Fitted matriculation probabilities conditional on admission are calculated and reduced by
multiplying them by 0.75 to account for the likelihood that not all identified students will apply to UNC.
[6] Students identified only as multi-racial in NCERDC are allocated to other race/ethnicity categories based on 2010 Census data for those who self-reported as multi-racial: 52.5% African
American, 12.7% Asian, 20.7% Hispanic, 11.7% Native American, and 1.3% Pacific Islander.
[7] “N/A” indicates that the number of students needed from the non-disadvantaged pool to match UNC’s actual number of that race/ethnicity is negative.
[8] Feasibility is determined as follows. The Connect Carolina-NCERDC Crosswalk is utilized to construct a pool of matched actual UNC NC resident public school admits for 2014-15.
Students admitted in the disadvantaged step are removed. Students to fill the UNC class are then randomly drawn from this pool 100 times. A trial is considered “feasible” if 1) the number
of students of a given race/ethnicity needed (shown in column [A]) is less than or equal to the number of students picked of that race/ethnicity in the trial, and 2) the average test score for
students of a given race/ethnicity needed (shown in column [B]) is less than or equal to the average test score for students picked of that race/ethnicity in the trial. If the number of students
needed (column [A]) is negative, then all trials are either feasible or not depending on whether the average test scores for the students in the disadvantaged pool are greater or less than
the average test scores for the actual students.
[9] Under-represented minorities (“URM”) include African American, Hispanic, and Native American students.




                                                                        Confidential – Subject to Protective Order                                                                                   30


                     Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 102 of 105
                          Appendix C




Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 103 of 105
                                  Materials Relied Upon
Academic Articles

      Avery, Christopher, and Jonathan Levin, “Early Admissions at Selective Colleges.”
       American Economic Review, Vol. 100, No. 5. (2010): 2125–2156.
      Ewing, Maureen et al., “SAT® Suite of Assessments Technical Manual Characteristics of
       the SAT,” College Board, (2017).
      Hoxby, Caroline, and Christopher Avery, “The Missing ‘One-Offs’: The Hidden Supply
       of High-Achieving, Low Income Students,” Brookings Papers on Economic Activity,
       (2013): 1–65.
      Rodgers, Joseph, W. Alan Nicewander, and Larry Toothaker, “Linearly Independent,
       Orthogonal, and Uncorrelated Variables,” The American Statistician, Vol. 38, No. 2.
       (1984): 133–134.
      Scott-Clayton, Judith, “Federal Work-Study: Past Its Prime, or Ripe for Renewal?”
       Economic Studies at Brookings: Evidence Speaks Reports, Vol. 2, No. 16. (2017): 1–5.

Book Chapters

      McFadden, Daniel, “Quantitative Methods for Analyzing Travel Behavior: Some Recent
       Developments,” in Behavioral Travel Modeling, edited by David A. Hensher and Peter R.
       Stopher, Croom Helm Ltd., 1979.
      Pallais, Amanda, and Sarah E. Turner, “Access to Elites,” in Economic Inequality and
       Higher Education, edited by Stacy Dickert-Conlin and Ross Rubenstein, Russell Sage
       Foundation, 2007.

Expert Reports

      Expert Report of Caroline M. Hoxby, filed on January 12, 2018.
      Expert Rebuttal Report of Caroline M. Hoxby, filed on April 6, 2018.
      Expert Report of Peter S. Arcidiacono, filed on January 17, 2018.
      Expert Rebuttal Report of Peter S. Arcidiacono, filed on April 6, 2018.
      Expert Report of Richard D. Kahlenberg, filed on January 12, 2018.
      Expert Rebuttal Report of Richard D. Kahlenberg, filed on April 6, 2018.

Websites

      “About the Covenant,” The University of North Carolina at Chapel Hill,
       https://carolinacovenant.unc.edu/about-the-covenant/, accessed June 6, 2018.
      “Class Profile,” The University of North Carolina at Chapel Hill,
       https://admissions.unc.edu/apply/class-profile-2/, accessed June 4, 2018.
      “Distribution of the Total Population by Federal Poverty Level (above and below 200%
       FPL),” Kaiser Family Foundation, 2017, https://www.kff.org/other/state-
       indicator/population-up-to-200-fpl/, accessed June 4, 2018.
      “Financial Aid,” University of Virginia, http://financialaid.virginia.edu, accessed June 6,
       2018.


                                 Confidential – Subject to Protective Order                          1



  Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 104 of 105
      “Formula,” Oxford English Dictionaries,
       https://en.oxforddictionaries.com/definition/formula, accessed June 6, 2018.
      “First Year Facts 2017,” North Carolina State University,
       https://admissions.ncsu.edu/wp-
       content/uploads/sites/8/2017/09/FirstYearProfileFacts_FINAL_web.pdf, accessed June 4,
       2018.
      “Kiplinger's Best College Values, 2018,” Kiplinger,
       https://www.kiplinger.com/article/college/T014-C000-S002-kiplinger-s-best-college-
       values-2018.html, accessed June 4, 2018.
      “Net Price Calculator,” The University of North Carolina at Chapel Hill,
       https://npc.collegeboard.org/student/app/unc, accessed June 7, 2018.
      “Transfer Application Review,” North Carolina State University,
       https://admissions.ncsu.edu/apply/transfers/application-review/, accessed June 7, 2018.
      “Transfer Facts 2017,” North Carolina State University,
       https://data.emas.ncsu.edu/project/transfer-profile/, accessed June 6, 2018.
      “U.S. Federal Poverty Guidelines Used to Determine Financial Eligibility for Certain
       Federal Programs,” U.S. Department of Health & Human Services,
       https://aspe.hhs.gov/poverty-guidelines, accessed June 4, 2018.
      “Use the Data,” National Center for Education Statistics, https://nces.ed.gov/ipeds/use-
       the-data, accessed June 6, 2018.
      “2018 Best Colleges,” US News and World Report, https://www.usnews.com/best-
       colleges/nc?school-type=national-universities&ranking=top-public, accessed June 4,
       2018.


All other materials cited in this report, in my April 6, 2018 report, and in my January 12, 2018
report.




                                  Confidential – Subject to Protective Order                       2



  Case 1:14-cv-00954-LCB-JLW Document 166-9 Filed 01/18/19 Page 105 of 105
